Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 1 of 82 PageID #: 1161
   Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 2 of 82 PageID #: 1162


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1                              IN THE UNITED STATES DISTRICT COURT
   2                              FOR THE EASTERN DISTRICT OF MISSOURI
   3                                           EASTERN DIVISION
   4

   5       GINA TORRES and DENNIS L. TORRES,
   6

   7       Plaintiffs,
   8

   9         vs.                                                 Case No. 4:19-cv-01525-DDN
 10

 11        CITY OF ST. LOUIS, ET AL.,
 12

 13        Defendants.
 14

 15

 16

 17                               VIDEOTAPED DEPOSITION OF ERIN E. ELY, M.D.,
 18        taken on behalf of the plaintiff, at the Office of the
 19        Medical Examiner, 1300 Clark Avenue, in the city of
 20        St. Louis, state of Missouri, on Wednesday, the
 21        5th day of February, 2020, before Heather L. Shallow,
 22        Certified Court Reporter, Registered Professional
 23        Reporter, Registered Merit Reporter.
 24

 25

                                                360 Litigation Services                                                 Page: 1
                                        314.394.2206 360LitigationServices.com
   Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 3 of 82 PageID #: 1163


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1       APPEARANCES OF COUNSEL:
   2

   3                 FOR THE PLAINTIFFS:
   4                              Richard K. Dowd, Esq.
   5                              Dowd & Dowd, P.C.
   6                              211 North Broadway - Suite 4050
   7                              St. Louis, Missouri                63102
   8                              (314) 621-2500
   9                              rdowd@dowdlaw.net
 10

 11                  FOR THE DEFENDANTS:
 12                               Erin K. McGowan, Esq.
 13                               City Counselor's Office
 14                               1200 Market Street
 15                               Room 314, City Hall
 16                               St. Louis, Missouri                63103
 17                               (314) 622-4618
 18                               McGowanE@stlouis-mo.gov
 19

 20                  ALSO PRESENT:
 21                               Steve Johnston, Legal Video Specialist
 22                               360 Litigation Services
 23                               10097 Manchester Road - Suite 102
 24                               St. Louis, Missouri                63122
 25                               (314) 394-2206
                                                360 Litigation Services                                                 Page: 2
                                        314.394.2206 360LitigationServices.com
   Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 4 of 82 PageID #: 1164


Deposition of Erin E. Ely, M.D.                                                Gina Torres, et al. v. City of St. Louis, et al.

   1                                  INDEX                                                                   PAGE
   2         Examination by Mr. Dowd                                                                        4, 62
   3         Examination by Ms. McGowan                                                                       60
   4

   5                              PLAINTIFF'S EXHIBITS                                                      PAGE
   6         1 - Post-Mortem Examination report                                                                  8
   7         2 - 8x10 photograph                                                                              12
   8         3 - 8x10 photograph                                                                              49
   9         4 - 8x10 photograph                                                                              50
 10          5 - 8x10 photograph                                                                              51
 11          6 - 8x10 photograph                                                                              54
 12          7 - Floor plan diagram                                                                           56
 13          8 - Anatomic diagram (front)                                                                     15
 14          9 - Anatomic diagram (back)                                                                      31
 15                                 DEFENDANT'S EXHIBITS
 16          A - Post-Mortem Examination report                                                               62
 17

 18        (Original exhibits retained by Mr. Dowd.)
 19

 20

 21

 22

 23

 24

 25

                                              360 Litigation Services                                                 Page: 3
                                      314.394.2206 360LitigationServices.com
   Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 5 of 82 PageID #: 1165


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1                                         ERIN E. ELY, M.D.,
   2       of lawful age, having been first duly sworn to testify
   3       the truth, the whole truth, and nothing but the truth
   4       in the case aforesaid, deposes and says in reply to
   5       oral interrogatories propounded as follows, to wit:
   6                              THE VIDEOGRAPHER:              We are on the record at
   7       10:13.           Today's date is February 5th, 2020, and we are
   8       at the Office of the Medical Examiner of St. Louis.
   9       The address is 1300 Clark Avenue, St. Louis, Missouri.
 10                               We are here today for the deposition of
 11        Dr. Erin Ely to be taken in the case of Gina Torres
 12        versus the City of St. Louis.
 13                               At this time would counsel identify
 14        themselves for the record, please.
 15                               MR. DOWD:      Richard Dowd for the plaintiffs.
 16                               MS. MCGOWAN:         Erin McGowan for the
 17        defendants.
 18                               THE VIDEOGRAPHER:              Thank you.                Would the
 19        court reporter please swear in the witness.
 20                               (Oath was administered.)
 21                                                EXAMINATION
 22        QUESTIONS BY MR. DOWD:
 23                    Q.         Doctor, could you state your name for the
 24        record, please?
 25                    A.         Erin Ely.
                                                360 Litigation Services                                                 Page: 4
                                        314.394.2206 360LitigationServices.com
   Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 6 of 82 PageID #: 1166


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         Doctor, my name is Richard Dowd, as you
   2       know, and I'm going to be asking you some questions
   3       this morning.                 If I at any time ask you a question you
   4       don't both fully hear and understand, would you make
   5       me repeat it until you do?
   6                   A.         Yes.
   7                   Q.         Can you give the jury a little background in
   8       terms of where you were born and raised?
   9                   A.         Sure.    I was born and raised in Cincinnati,
 10        Ohio.
 11                    Q.         Okay.    And can you tell them about your
 12        educational background, please?                                 Where you went to
 13        high school, college, medical school?
 14                    A.         Sure.    I grew up in -- as I said, in
 15        Cincinnati, Ohio.                   I went to the same school
 16        kindergarten through twelfth grade called Indian Hill
 17        schools.               So it had an elementary -- a primary,
 18        elementary, middle school, and high school.                                                 I
 19        received my BA from the University of Virginia.                                                      I
 20        then attended medical school at Wright State
 21        University Boonshoft School of Medicine.                                             It's located
 22        in Dayton, Ohio.
 23                               I did a -- following my medical degree, I
 24        did a anatomic and clinical pathology residency at
 25        Saint Louis University.                         Pathology is the study of the
                                                  360 Litigation Services                                                 Page: 5
                                          314.394.2206 360LitigationServices.com
   Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 7 of 82 PageID #: 1167


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1       diagnosis of disease.                     So it's both anatomic and
   2       clinical.               Anatomic is the body aspect of it, more of
   3       the, quote/unquote, solid organs.                                 So if you think
   4       about diagnosis of disease and, for example, your
   5       heart, your kidneys, your liver, whereas clinical is
   6       the diagnosis of disease within the blood.                                             So, for
   7       example, the leukemias and lymphomas that are
   8       diagnosed in the blood.
   9                              Following that, I did a one-year fellowship
 10        in forensic pathology located here at the St. Louis
 11        City Medical Examiner's Office.                               Excuse me.                  And at
 12        the completion of that, I was hired on as an assistant
 13        medical examiner here at the City of St. Louis.                                                    I am
 14        also -- I'm actually employed by Saint Louis
 15        University as an assistant medical examiner here in
 16        the city of St. Louis, so I am an assistant professor
 17        in the department of pathology.                               I am the co-director
 18        of autopsy services at Saint Louis University
 19        Hospital, so I oversee all of the hospital autopsies
 20        that occur.
 21                               As -- in addition, I do some part-time work
 22        for St. Louis County where I'm an assistant medical
 23        examiner for St. Louis County, Franklin, Jefferson,
 24        and St. Charles Counties.
 25                    Q.         Thank you, Doctor.               In -- in your profession
                                                360 Litigation Services                                                 Page: 6
                                        314.394.2206 360LitigationServices.com
   Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 8 of 82 PageID #: 1168


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       here at the medical examiner's office, what are your
   2       duties?
   3                   A.         So my duties as a medical examiner primarily
   4       are determining cause and manner of death and how
   5       individuals die.                  Forensic pathologists, if you will,
   6       are what are considered the gatekeepers of death
   7       certificates.                 Where we get vital statistics or the
   8       data that tells us what people die from in the nation
   9       comes from the Center for Disease Controls looking at
 10        all the death certificates in the nation.                                              So anyone
 11        who dies suddenly, unexpectedly, violently,
 12        accidentally, they will come to our office for
 13        potentially an exam in helping to determine the cause
 14        and the manner of death.
 15                    Q.         All right.         So you have specialized training
 16        as a medical examiner in determining the cause of
 17        death, as you explained, with regard to gunshot
 18        deaths.            Do you have a lot of experience and training
 19        with regard to determining the cause of death when
 20        it's related to gunshots?
 21                    A.         Yes.    Gunshot wounds -- excuse me -- are
 22        included in something that a medical examiner would be
 23        expertly trained on.                      Part of my education as the
 24        fellow is determining -- is evaluating gunshot wounds
 25        to determining cause and manner of death.
                                                  360 Litigation Services                                                 Page: 7
                                          314.394.2206 360LitigationServices.com
   Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 9 of 82 PageID #: 1169


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       Additionally, I don't know if you know this, but
   2       St. Louis is, per capita, the highest gunshot -- the
   3       highest homicide rate in the country, so in the four
   4       years that I've been here, I have had an extremely
   5       large experience with homicides, and in St. Louis,
   6       it's primarily by gunfire.                            So I have had probably at
   7       least over 400 homicides in just four years.
   8                   Q.         All right.         Now, you performed the autopsy
   9       -- do you call it the autopsy?
 10                    A.         Yes.
 11                    Q.         Okay.    You performed the autopsy on Isaiah
 12        Hammett; correct?
 13                    A.         Correct.
 14                    Q.         And as a result of that, you generated a
 15        report; is that correct?
 16                    A.         Correct.
 17                    Q.         I'm going to hand you what's been marked
 18        Plaintiff's Exhibit No. 1 and ask you to identify that
 19        for the jury, please.
 20                    A.         This is my autopsy report, but I think there
 21        might be a page missing.
 22                    Q.         I have 15 pages.
 23                    A.         Let me see.          One, two, three -- yes, I have
 24        15 here, but I don't think this one has all 15.                                                      One,
 25        two --
                                                  360 Litigation Services                                                 Page: 8
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 10 of 82 PageID #: 1170


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         Okay.    Well, let's just use -- if you would,
   2       just refer to your copy.
   3                   A.         Okay.
   4                   Q.         But other than the missing page, that --
   5       that is a copy of your report?
   6                   A.         Yes.
   7                   Q.         All right.         And I'd just like to -- thank
   8       you -- go through that with the jury very briefly.
   9       With regard to the postmortem examination, what -- can
 10        you tell the jury what that is?
 11                    A.         The postmortem examination is another term
 12        for autopsy.               It is what we do to determine the cause
 13        and manner of death.                      It starts with what we call --
 14        well, let me back up.                       An example -- for example, on a
 15        homicide, we will get full-body x-rays prior to
 16        beginning the examination to determine if there is any
 17        ballistic evidence that I need to recover.                                               So first,
 18        full body x-rays would be done.
 19                    Q.         Did you do that with Mr. Hammett?
 20                    A.         Yes, full body x-rays were performed.
 21                    Q.         All right.
 22                    A.         And then following that, we will start with
 23        what's called the external examination where
 24        everything is documented on the outside of the body.
 25        So we document clothing, height, weight, any
                                                  360 Litigation Services                                                 Page: 9
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 11 of 82 PageID #: 1171


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       distinguishing factors on the individual such as scars
   2       or tattoos, and then also any injuries.
   3                   Q.         All right.         And that is the first two pages
   4       of your report; correct?
   5                   A.         Correct.
   6                   Q.         And then there are numbered paragraphs and
   7       it's entitled Detailed Description of Specified
   8       Injuries.               Is that a fair statement?
   9                   A.         Yes.    So after the external examination, we
 10        do the internal examination which involves opening the
 11        body and looking at all of the organs, and I will look
 12        for any natural disease pathology as well as look at
 13        the injuries to the organs within the body.                                                 And it's
 14        only once you completely open the body you can fully
 15        determine with gunshot wounds exactly the trajectory,
 16        the path of bullets.
 17                    Q.         Okay.    Did you find any natural disease
 18        pathology in Mr. Hammett?
 19                    A.         No, there was no natural disease pathology.
 20                    Q.         Okay.    And you describe in the next 31
 21        paragraphs each of the injuries you found?
 22                    A.         Correct.
 23                    Q.         And correct me if I am wrong.                              If you go
 24        back to page 11 of your report, Pathologic Findings --
 25                    A.         Mm-hmm.
                                                  360 Litigation Services                                                Page: 10
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 12 of 82 PageID #: 1172


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         -- is that a description of each of the
   2       wounds and injuries that you found?
   3                   A.         Yes.    The pathologic findings describes all
   4       of the injuries that were listed initially and then --
   5       so all of the injuries are listed initially.                                                  Gunshot
   6       wounds, abrasions -- abrasions would be like a scrape
   7       or a rub in the skin -- and then only the gunshot
   8       wounds are then further described.                                      But the abrasions
   9       and all of that was listed initially.                                        And then the
 10        findings is putting it altogether in an outline form
 11        to make it easier and more readable.                                       A little bit
 12        less information is included.                               For example, when I
 13        describe everything initially, I'm going to give sizes
 14        of injuries, whereas in this final pathologic
 15        description I'm not going to include sizes of injuries
 16        to make it easier to read --
 17                    Q.         Okay.
 18                    A.         -- and understand.
 19                    Q.         All right.         If you would, turn to page 11,
 20        Pathologic Findings, and if you would, tell the jury
 21        what -- what the first wound that you described is.
 22                    A.         The first wound is a gunshot entrance wound
 23        of the left neck.
 24                    Q.         All right.         And is there any reason you put
 25        that wound first?
                                                  360 Litigation Services                                                Page: 11
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 13 of 82 PageID #: 1173


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         So typically for me when I do my reports, I
   2       like to start with wounds that are more lethal than
   3       others and then I will go from head to toe.                                                 So in
   4       this case, ultimately this wound is a lethal wound.
   5       There are other wounds that are lethal as well.
   6       However, this would also be a lethal wound so it was
   7       labeled as No. 1.                   I elected to go directly from head
   8       to toe on this because I just started with wounds that
   9       were -- that could be lethal and I started with the
 10        highest lethal wound.
 11                    Q.         With regard to the wound that you started
 12        with being the most lethal --
 13                    A.         Not necessarily the most lethal.                                  He had a
 14        very devastating injury also in his chest --
 15                    Q.         Okay.
 16                    A.         -- but I can't say for certain which wound
 17        was first.
 18                    Q.         Gotcha.
 19                    A.         So I just tend to start with, A, lethality,
 20        and B, go from head to toe.
 21                    Q.         Okay.    I am going to hand you what I am
 22        marking as Exhibit 2 and ask you to identify that for
 23        the jury, please.
 24                    A.         This is a photograph of the decedent located
 25        at the -- at the scene where he died.
                                                  360 Litigation Services                                                Page: 12
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 14 of 82 PageID #: 1174


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         Have you seen that photograph before?
   2                   A.         I am not sure if this is the crime scene
   3       photos or our investigator's photos, but we have a
   4       similar photo to this, yes.
   5                   Q.         Okay.    And could you hold that up and point
   6       out that wound to the jury, please?
   7                   A.         So this is the photograph.                          The wound is on
   8       the left side of the neck.                            It's located right there.
   9                   Q.         All right.
 10                               THE VIDEOGRAPHER:                Can you point to it
 11        again, please?
 12                    A.         Sure.    This might be easier.                           Right there.
 13        Left side of the neck.
 14                    Q.         (By Mr. Dowd)            And can you tell the jury how
 15        you determined the trajectory of that bullet that
 16        caused that wound?
 17                    A.         So, again, it's -- you can't definitively
 18        determine everything until you open the body.                                                   So once
 19        the body is open, you look at the wounds and where
 20        that projectile ended up.                           So this gunshot wound ended
 21        up going upward, backward, and rightward.
 22                    Q.         Okay.    Would you, for the jury, mark on that
 23        diagram where -- just -- just do a circle with an X in
 24        it where that wound happened?
 25                    A.         I'm actually going to do an E for entrance.
                                                  360 Litigation Services                                                Page: 13
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 15 of 82 PageID #: 1175


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         Okay.
   2                   A.         X could be for exit.                   So this is about.
   3                   Q.         And pursuant to your subsequent examination
   4       as you described with regard to opening up, you
   5       determined the trajectory of that -- that gunshot
   6       wound?
   7                   A.         Yes.
   8                   Q.         And would you, for the jury -- it's my
   9       understanding it fractured his C2 vertebrae, severed
 10        his spinal cord?
 11                    A.         (Nods head.)
 12                    Q.         Is that true?
 13                    A.         Yes.
 14                    Q.         Okay.
 15                    A.         There were more injuries than that.                                      It
 16        actually went through his C2 -- so it went through his
 17        larynx, which is part of your breathing apparatus in
 18        the neck.               Some of you may think of it more as the
 19        trachea, but the medical term best of the region of
 20        the neck that it injured was the larynx.                                             Then it
 21        injured the second cervical vertebrae in the neck.                                                          So
 22        if you think about your neck, it's called the cervical
 23        vertebrae.              There are seven vertebrae.                              Starting
 24        closest to the skull is 1.                            2 would be the second one.
 25        It went through that vertebrae.                                 It severed the spinal
                                                  360 Litigation Services                                                Page: 14
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 16 of 82 PageID #: 1176


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1       cord.         It fractured both his mandible and maxilla.                                                 So
   2       if you think about where your teeth are located, your
   3       bottom teeth are with the mandible.                                    Your upper teeth
   4       are with the maxilla.                     So it fractured both of those
   5       bones.           And the fragments kind of -- this was
   6       high-velocity gunfire, so with high velocity you tend
   7       to get ballistics that tend to fragment in multiple
   8       pieces so fragments were recovered throughout the neck
   9       and in the -- the soft tissue of the face.
 10                               He also incurred some basilar skull
 11        fractures from this.                    So if you think about the brain,
 12        your brain sits about at your eye level in your skull.
 13        So if we take off -- off the top of the head, take out
 14        the brain, that's the base of your skull.                                            You would
 15        be looking down on the base of the skull.                                            He had
 16        three bones that were fractured due to the blast
 17        nature of this gunshot wound.
 18                    Q.         All right.       Could you, for the jury, use --
 19        use this to point out the trajectory of that bullet
 20        when it struck him?
 21                    A.         So this photo -- this depiction is good.                                           We
 22        do everything in what's called anatomic position,
 23        which is a little foreign to a lot of people.                                                 It's
 24        with an individual standing with your hands at your
 25        side, palms up.               And we give all directions based on
                                                360 Litigation Services                                                Page: 15
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 17 of 82 PageID #: 1177


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1       this stance.               I cannot say how he was standing at the
   2       time he was injured.                    However, we give everything from
   3       standing in anatomic position.                              So anything going
   4       backwards will be from this position, upwards,
   5       downwards, right, and left.                           So this bullet went
   6       upwards --
   7                   Q.         When you use the term "right," are you
   8       talking about the individual's right?
   9                   A.         Correct.
 10                    Q.         All right.
 11                    A.         His right, his left.
 12                    Q.         All right.
 13                    A.         So this bullet tracked upwards, backwards,
 14        and rightward.               So it went up this way.                            It's hard to
 15        definitively show you backwards.
 16                    Q.         But if you start where the wound happened --
 17                    A.         Uh-huh.    Yep.
 18                    Q.         -- can you --
 19                    A.         So it goes -- it goes upwards, backwards,
 20        and rightward.               And then again, as I said, it was very
 21        fragmentary nature of this, so fragments of
 22        projectiles were recovered that were large enough to
 23        be recovered.
 24                    Q.         All right.       So it appeared that the bullet
 25        came -- if I may -- correct me if I'm wrong, but if it
                                                360 Litigation Services                                                Page: 16
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 18 of 82 PageID #: 1178


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       went up to his C in the base of his skull, it would be
   2       something like that?
   3                   A.         No projectiles were actually recovered in
   4       the base of the skull.                        I think it was more of the
   5       blast nature of it.                     So I think it was more like this.
   6                   Q.         Okay.    All right.
   7                   A.         Because no projectiles actually entered into
   8       the cranial cavity.                     He just had fractures in the base
   9       of the skull.               So it wouldn't have gone as severe an
 10        angle.           It would have been more like this.
 11                    Q.         Okay.    Now, with regard to that angle, can
 12        you tell the jury what the angle would have been in
 13        this plane?               Would it have been like this or would it
 14        have been like this?
 15                    A.         It would have been backwards.                              So it would
 16        have been like this.                      It's -- it's hard on a
 17        two-dimensional.
 18                    Q.         I understand.
 19                    A.         So it would have been backwards.                                  So from
 20        front to back.                 So it would have had to go through the
 21        neck and injure the second cervical vertebrae and then
 22        also sever the spinal cord.
 23                    Q.         So from -- from this angle, if you take this
 24        as being the flat surface of the body, how many
 25        degrees would you say?                        It didn't come in straight
                                                  360 Litigation Services                                                Page: 17
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 19 of 82 PageID #: 1179


Deposition of Erin E. Ely, M.D.                                                     Gina Torres, et al. v. City of St. Louis, et al.

   1       from the side, did it?
   2                   A.         It could have come in straight from the
   3       side.         I can't say for certain.
   4                   Q.         Well, if it came in straight from the side,
   5       wouldn't it have gone --
   6                   A.         Oh, I -- I'm sorry.                   I understand what
   7       you're saying.                 Yes.        It came at an angled nature from
   8       the side.
   9                   Q.         Okay.     And what would your best estimate be
 10        as to that angle if this is a flat plane?
 11                    A.         Oh, I can't make a -- I'm not that much of a
 12        ballistics expert.
 13                    Q.         I see.
 14                    A.         However, all I can say is that the gun has
 15        to be positioned in an -- in a way such that it could
 16        be -- the gun -- the -- the bullet could go through
 17        the body, upwards, backwards, and rightward.
 18                    Q.         Okay.
 19                    A.         So it had to be below.
 20                    Q.         Like you described before, like --
 21                    A.         Correct.
 22                    Q.         -- like that?
 23                    A.         Correct.
 24                    Q.         Okay.     But -- and as far as whether it was
 25        this -- at this angle or this angle, you can't say?
                                                   360 Litigation Services                                                Page: 18
                                           314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 20 of 82 PageID #: 1180


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         True.    It's also more challenging with high
   2       velocity because high velocity rounds are made to
   3       fragment and cause destruction within the body.                                                      So
   4       just because you have injury at a higher level doesn't
   5       mean that it was that steep of an -- of an angulation.
   6                   Q.         Okay.
   7                   A.         So definitively determining that, you would
   8       probably need more of a ballistics expert.
   9                   Q.         Okay.    But in terms of the -- the trajectory
 10        on this plane, you -- you've testified it was
 11        something like that?
 12                               MS. MCGOWAN:           Objection.                Foundation.
 13                    Q.         (By Mr. Dowd)            Am I right or not?
 14                    A.         That's more steep than what I've said, yep.
 15                    Q.         I'm sorry.         Okay.
 16                    A.         More like that.              Yep.
 17                    Q.         But you said -- oh, I see.                          And -- and the
 18        fact that it got to the base of his skull indicate --
 19        could be from fragmentation?
 20                    A.         I think the base of the skull fractures are
 21        more a blast effect.                      So if you think about a gunshot
 22        wound, it's going to create a cavity.
 23                    Q.         Vibration?
 24                    A.         Yeah.    And so there's going to be expansion
 25        and I think that is more -- he did have fractures of
                                                  360 Litigation Services                                                Page: 19
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 21 of 82 PageID #: 1181


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       his mandible and maxilla and there were fragments
   2       recovered within the soft tissue of the lower face, so
   3       I do think it was at an angle where it could hit the
   4       lower face.               However, I don't think it was as steep as
   5       that, but again, I feel like that's the best I can
   6       say.
   7                   Q.         Okay.    But that's your best statement?
   8                   A.         Mm-hmm.
   9                   Q.         Okay.    With regard to wound number two --
 10                    A.         Okay.
 11                    Q.         -- could you describe that for the jury as
 12        well?
 13                    A.         Sure.    Wound number two is a gunshot
 14        entrance wound to the left chest.
 15                    Q.         And with regard to Exhibit No. 2, could you
 16        point that out to the jury with your pen, if you
 17        would?
 18                    A.         Gunshot wound number two is located on the
 19        left side of the chest.
 20                               THE VIDEOGRAPHER:                The light is kind of
 21        reflecting.               Maybe angle it down just a little.
 22                               THE DEPONENT:            (Complies.)
 23                               THE VIDEOGRAPHER:                Other way.                Sorry.             There
 24        you go.            Thank you.
 25                    Q.         (By Mr. Dowd)            All right.               And can you tell
                                                  360 Litigation Services                                                Page: 20
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 22 of 82 PageID #: 1182


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1       -- tell the jury what you found with regard to that
   2       wound?
   3                   A.         This was also another wound that would be
   4       considered lethal.                  It had a very devastating injury
   5       within the chest or the thoracic cavity.                                           It
   6       injured --
   7                              THE VIDEOGRAPHER:              I'm sorry.                Her papers
   8       were -- could you repeat that?
   9                              THE DEPONENT:          Sure.         Is it easier if I sit
 10        down too?
 11                               THE VIDEOGRAPHER:              Yes.
 12                    A.         So this was also another injury that had a
 13        very devastating effect in the chest cavity.                                                This
 14        injured -- refer -- the left fourth rib, the lower
 15        lobe of the left lung.                      So if you think about the left
 16        lung, it has two lobes, so the lower lobe of the left
 17        lung.         It obliterated the sac that holds the heart
 18        which is called the pericardial sac, and then it had a
 19        devastating injury to the heart, including all four
 20        chambers of the heart.                      If you think about your heart,
 21        it's a pump.               It has four different chambers.                                    It had
 22        a very large injury to the heart, injured all four
 23        chambers.               It also injured the aorta.                         The aorta is
 24        the largest blood vessel -- largest artery in your
 25        body that carries blood from the heart to other
                                                360 Litigation Services                                                Page: 21
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 23 of 82 PageID #: 1183


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       aspects of the body.                      It tracks through both your
   2       chest and your abdomen.                         It was injured kind of by the
   3       -- the area right by the heart.
   4                              The sternum, or if you think about your
   5       chest plate, the midline chest plate that your ribs
   6       attach to was fractured, and then multiple other ribs.
   7       I'm sorry.              The middle lobe of the right lung.                                         The
   8       right lung has three lobes, so the middle lobe of the
   9       right lung, and then the right fourth and sixth ribs
 10        were fractured, and this projectile exited the body in
 11        multiple components.
 12                    Q.         (By Mr. Dowd)            Would you, again for the
 13        jury, mark the -- with red where that wound appeared
 14        to you on
 15        Mr. Hammett?                 If you need the photograph --
 16                    A.         (Complies.)
 17                    Q.         Was there -- was there an exit to the neck
 18        wound?
 19                    A.         No.
 20                    Q.         Okay.    And what about to this chest wound
 21        that you've just demonstrated?
 22                    A.         Yes, there are multiple components related
 23        to this exit -- this entrance wound.                                       They were
 24        located here, here, and here.
 25                    Q.         And what do you -- what are those
                                                  360 Litigation Services                                                Page: 22
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 24 of 82 PageID #: 1184


Deposition of Erin E. Ely, M.D.                                                     Gina Torres, et al. v. City of St. Louis, et al.

   1       components, please?
   2                   A.         Those are all exit wounds related to this
   3       gunshot entrance wound.
   4                   Q.         I see.      Can you describe -- tell the jury
   5       why that was?
   6                   A.         After examining the body, to the best of my
   7       ability -- obviously this is a challenging case
   8       because of the fragmentary nature of the ballistics --
   9       those are exit wounds associated with this entrance
 10        wound.
 11                    Q.         All right.          Because of the bullet striking
 12        bone?
 13                    A.         It's more -- not just that.                            Again, as I
 14        have previously said, it's high velocity.                                               The nature
 15        of these projectiles are that when they enter whatever
 16        tissue they enter, they are made to cause destruction
 17        and to fragment so sometimes you get multiple
 18        component exit wounds.
 19                    Q.         Are you familiar with a .223 caliber that
 20        the St. Louis Police Department uses?
 21                    A.         I don't know exactly what they use, but it's
 22        possible that that's what they used.
 23                    Q.         The officers have testified that that's --
 24        that's what they shot him with.                                  Is that consistent
 25        with your findings?
                                                   360 Litigation Services                                                Page: 23
                                           314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 25 of 82 PageID #: 1185


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         That is consistent with a high velocity
   2       gunshot wound, yes.
   3                   Q.         Okay.    Would you, for the jury -- again, you
   4       use the same description as the neck wound, tracked
   5       upward, backward, and rightward; is that correct?
   6                   A.         Correct.
   7                   Q.         And can you show the jury that trajectile?
   8                   A.         Again, it's going upward, backwards, and
   9       rightward.
 10                    Q.         Okay.    And with -- with regard to the plane
 11        of this drawing, you can't say with -- how specific
 12        can you be with regard to where it entered and the
 13        direction it was going when it entered?
 14                    A.         Again, what I -- what I can say is that the
 15        barrel of the gun had to be positioned at a level
 16        lower -- lower than this wound because it's going
 17        upward.            So the barrel of the gun had to be positioned
 18        such that this bullet could go into the body upward,
 19        backward, and rightward.
 20                    Q.         Would that be -- when you say the position
 21        of the body, could that be caused by the body being on
 22        the -- on the floor?
 23                               MS. MCGOWAN:           Objection.                Foundation.
 24                    Q.         (By Mr. Dowd)            Your best estimate.
 25                    A.         I cannot say anything about the position of
                                                  360 Litigation Services                                                Page: 24
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 26 of 82 PageID #: 1186


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       the body.               Potentially he could have been on the
   2       floor, he could have been standing, he could have been
   3       kneeling.               All I can say is that the barrel of the gun
   4       had to be positioned such that --
   5                   Q.         Okay.    So if based on -- and -- and that
   6       angle was -- was like this, roughly?                                       You --
   7                   A.         I mean, it goes backwards.                          So it's kind of
   8       like this, kind of into the -- into the paper.
   9                   Q.         Okay.
 10                    A.         And upward and rightward.
 11                    Q.         Okay.    So the gun had to be down in this
 12        position?
 13                               MS. MCGOWAN:           Objection.                Foundation.
 14                    Q.         (By Mr. Dowd)            Is that what you're saying?
 15                    A.         It has to be below where he was.                                  I don't
 16        know how he was when this was fired, so potentially if
 17        he is standing --
 18                    Q.         What I'm saying is the gun had to be below
 19        -- as you -- as you put it, below where it's -- the
 20        bullet struck him?
 21                               MS. MCGOWAN:           Objection.                Foundation.
 22                    Q.         (By Mr. Dowd)            You can answer.
 23                    A.         The gun has to be positioned such that it
 24        can go upward, backward, and rightward.
 25                    Q.         Which means --
                                                  360 Litigation Services                                                Page: 25
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 27 of 82 PageID #: 1187


Deposition of Erin E. Ely, M.D.                                                     Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         How the victim was at the time, I cannot say
   2       for certain.               Again, technically you would think
   3       below, but I guess potentially if he were on the
   4       ground, you would be above, so I can't say for
   5       certain.
   6                   Q.         Okay.     But --
   7                   A.         It just has to be positioned such that the
   8       bullet can go through the body at that angle.
   9                   Q.         So --
 10                    A.         At that direction.
 11                    Q.         So to use those same words, the -- the gun
 12        would have to be downward from the wound; correct?
 13                    A.         Yes.
 14                    Q.         All right.          And -- and leftward?                           Because
 15        you used the word -- the term rightward.
 16                    A.         Yes.    The gun --
 17                    Q.         Right.
 18                    A.         -- would have to be on the left side of the
 19        body so that it could go rightward.
 20                    Q.         Okay.     Thank you.              With regard to the third
 21        wound, could you -- could you point that out for the
 22        jury, please?
 23                    A.         I don't think there is a very good -- I
 24        don't think it's really --
 25                    Q.         Okay.
                                                   360 Litigation Services                                                Page: 26
                                           314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 28 of 82 PageID #: 1188


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         -- located well on this.                         It's kind of
   2       covered up underneath his arm.
   3                   Q.         Okay.    If you would --
   4                   A.         It would be on the left lateral aspect or
   5       the side of his chest.                        So the left side of his chest.
   6                   Q.         Okay.    Would you go ahead and mark on the
   7       diagram that, please?
   8                   A.         Mm-hmm.
   9                   Q.         And, if you would, the trajectory of that,
 10        please?
 11                    A.         Again, this one goes upward, backward, and
 12        rightward.              So, again, it's going this way kind of
 13        into the -- into the body.
 14                    Q.         And -- and what parts of his body were
 15        damaged by that?
 16                    A.         This one was -- I'm sorry.                          I did that
 17        incorrectly.
 18                    Q.         Okay.
 19                    A.         This one actually went upward, backward, and
 20        it did go rightward.                      So it was kind of like this.
 21        And it exited the anterior aspect of his -- of his
 22        shoulder.
 23                    Q.         Okay.    I'm sorry.              Could you show that to me
 24        one more time?
 25                    A.         (Complies.)
                                                  360 Litigation Services                                                Page: 27
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 29 of 82 PageID #: 1189


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         It was at that angle?
   2                   A.         Yes.
   3                   Q.         So it went in basically under his left arm
   4       and -- and went up through the --
   5                   A.         It's the side of his chest and went upwards.
   6                   Q.         To his clavicle, to his collarbone?
   7                   A.         To his kind of shoulder region, yes.
   8                   Q.         Okay.    And is there an exit wound?
   9                   A.         There is.        (Demonstrates.)
 10                    Q.         Okay.    With regard to the next wound,
 11        please?
 12                    A.         He has another wound on the lateral aspect
 13        or the side of his chest.
 14                    Q.         If you'd mark that, please.
 15                    A.         (Complies.)          And this wound -- I apologize.
 16        I looked at the wrong one.                            This one goes upward,
 17        backward, and rightward, similar to this wound, into
 18        the chest back like this, and it fragmented within the
 19        chest.
 20                    Q.         All right.         And the next one, please?
 21                    A.         Okay.    He had another wound of his left
 22        lateral chest.                 Again, similar -- like possibly and a
 23        little bit below here.                        It still is his chest, not his
 24        abdomen.               But again, also similar, went upward,
 25        backward, and rightward, and fragmented within the
                                                  360 Litigation Services                                                Page: 28
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 30 of 82 PageID #: 1190


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

   1       chest cavity.
   2                   Q.         All right.        Can -- because these bullets
   3       were all hitting in his chest, can -- can you
   4       determine which one was doing the damage?
   5                   A.         Not probably definitively.                         I believe it was
   6       probably this one that injured the heart just based on
   7       the trajectory and using the internal examination, but
   8       it's possible that one of the other ones actually made
   9       that injury, but I did the best I could and based on
 10        the evidence that I had, also reviewed with some of
 11        the other doctors in the office for their opinion too
 12        and it was felt that this one is probably the one that
 13        injured the heart.                   However, it's possible that one of
 14        these, based on the fragmentary nature of these
 15        bullets, actually caused the heart injury.
 16                    Q.         All right.        Would you describe the next
 17        wound for the jury, please?
 18                    A.         Yes.   Give me just a second.                           There is
 19        another entrance wound to the left chest.                                             I believe
 20        it is there.               This one also had a similar trajectory.
 21        Went upward, backward, and rightward, and fragmented
 22        again within the chest.                        As we said previously, again,
 23        potentially this could have been the lethal wound.
 24        However, based on the trajectory, the location of this
 25        one with where the injuries to the heart was, it was
                                                 360 Litigation Services                                                Page: 29
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 31 of 82 PageID #: 1191


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       felt that this was actually the one that caused the
   2       lethal heart injury.
   3                   Q.         Okay.    The next wound, please?
   4                   A.         The next wound is in the right central
   5       chest.           And it also went upward, backward, and
   6       rightward again, kind of into the body diagram, to the
   7       right and fragmented within the chest.                                          Obviously this
   8       one is more to the right so your likelihood of injury
   9       to the heart with this would not be highly likely.
 10        So, again, this one kind of went this way and
 11        fragmented within the chest cavity.
 12                    Q.         Based upon your examination, could you tell
 13        the position of Isaiah's arms at the times -- at the
 14        times he was shot?
 15                    A.         I cannot testify to that.
 16                    Q.         Okay.
 17                    A.         Again, we give everything in anatomic
 18        position.
 19                    Q.         Okay.
 20                    A.         So I can't say how his hands were.
 21                    Q.         All right.
 22                    A.         Or arms.
 23                    Q.         Are you done with that wound?
 24                    A.         I'm done with that wound.
 25                    Q.         Would you move to the next, please?
                                                  360 Litigation Services                                                Page: 30
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 32 of 82 PageID #: 1192


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         Sure.    The next is the right lower chest.
   2       It's located approximately right there.                                           This one also
   3       tracked upward and rightward, but this one, I don't
   4       believe, actually entered into the body cavity.                                                      It
   5       just injured soft tissue, and this one exited on the
   6       right lateral chest.                      So this one doesn't go backward
   7       per se.            Just goes upward and rightward to exit there.
   8                   Q.         Okay.    And the next, please?
   9                   A.         The next is the left lateral back.
 10                    Q.         Okay.
 11                               MR. DOWD:        Can we take a two-minute break,
 12        please?
 13                               THE VIDEOGRAPHER:                Sure.           Off the record at
 14        10:48.
 15                               (A brief recess was had.)
 16                               THE VIDEOGRAPHER:                Back on the record at
 17        10:50.
 18                    A.         Okay.    The next wound is the left lateral
 19        back.         It's still in the chest region, but it's on the
 20        back.         So now we have the body diagram, again, in
 21        anatomic position but from the back or the posterior
 22        aspect of the body.                     So this is over here.                            And this
 23        wound went upward, forward, and leftward.                                              It exited
 24        the armpit region on the front surface of the body.
 25        So we'll actually have to change the diagram to show,
                                                  360 Litigation Services                                                Page: 31
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 33 of 82 PageID #: 1193


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       but it goes upward, forward, and leftward.
   2                   Q.         (By Mr. Dowd)            And -- and that's an
   3       approximation that you did with the -- the dowel
   4       there?
   5                   A.         Yes.
   6                   Q.         Okay.    Could you -- could you do that again
   7       as far as the -- the trajectory?
   8                   A.         (Complies.)
   9                   Q.         Okay.    Next wound -- is that pretty much --
 10                    A.         It -- yeah.          So that's it for the back.
 11                    Q.         Okay.
 12                    A.         Actually, I take that back.                           There is --
 13        there are some abrasions on the back and there is a
 14        graze gunshot wound.
 15                    Q.         Could you mark those --
 16                    A.         Sure.
 17                    Q.         -- for the jury, please?
 18                    A.         We have some abrasions here and also located
 19        here, and then he has a graze gunshot wound of the
 20        right lower back, meaning that it just goes through
 21        the outer surface of the skin and the subcuticular
 22        tissue but doesn't actually enter into the body
 23        cavities.               So it's considered just a graze gunshot
 24        wound.
 25                    Q.         Could you tell the jury, please, your
                                                  360 Litigation Services                                                Page: 32
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 34 of 82 PageID #: 1194


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       opinion as to the trajectory of that bullet?
   2                   A.         I was not definitively able to determine
   3       which direction it was going.                               So it's either going
   4       right or left and didn't enter the body so it would
   5       just be going like this across his body.                                             I can't say
   6       which way it was going --
   7                   Q.         All right.
   8                   A.         -- with certainty.
   9                   Q.         Okay.    And with the abrasions, were you able
 10        to determine the cause of those?
 11                    A.         So most of them I refer to them as what is
 12        called pseudostippling.                         I believe they were created
 13        from the projectiles breaking up and hitting the skin.
 14        It didn't look like any of it was actually true
 15        stippling.              Stippling is what's caused on -- what's
 16        created when unburned gunpowder hits the skin and
 17        creates little abrasions like we previously talked
 18        about, little breaks in your skin, from the unburned
 19        gunpowder hitting the skin.                             None of it looked like
 20        actual stippling.                   It looked more like pseudostippling
 21        meaning pseudo, fake.                       So basically because the
 22        projectiles were breaking up, they were creating
 23        breaks in the skin by portions of bullets hitting the
 24        skin.         So, again, I don't think it can tell us
 25        anything about range of fire.                               The best I can say is
                                                  360 Litigation Services                                                Page: 33
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 35 of 82 PageID #: 1195


Deposition of Erin E. Ely, M.D.                                                     Gina Torres, et al. v. City of St. Louis, et al.

   1       that it was greater than 3 feet.
   2                   Q.         I see.      Okay.         And strickling (phonetic) is
   3       -- is where there are just little cuts perhaps?
   4                   A.         Stippling is usually very small little cuts.
   5       Most of these are larger abrasions, but also regions
   6       with -- for example, this region had abrasions ranging
   7       in size from 0.2 to 0.7 centimeters.                                        So if you think
   8       about a centimeter, it's about the size of the tip of
   9       your finger.               So it was, you know, two tenths of that
 10        to seven tenths of that abrasions in this location
 11        probably from fragments of projectiles hitting the
 12        skin and causing a scrape.
 13                    Q.         If -- if that's -- if that bullet didn't
 14        enter his body, it was just hitting skin, would that
 15        cause it to fragment?                        Just -- just curious.
 16                    A.         That one not necessarily.                          I believe it was
 17        created from other projectiles that had fragmented.
 18                    Q.         I see.
 19                    A.         Potentially going through -- going through
 20        something before hitting him.
 21                    Q.         Okay.     All right.              Any more that would be --
 22        you would be able to demonstrate on that figure?
 23                    A.         There is nothing more on the back.
 24                    Q.         All right.
 25                               MR. DOWD:         If we could take a brief break.
                                                   360 Litigation Services                                                Page: 34
                                           314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 36 of 82 PageID #: 1196


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                              THE VIDEOGRAPHER:                Off the record at 10:54.
   2                              (A brief recess was had.)
   3                              THE VIDEOGRAPHER:                Back on the record at
   4       10:55.
   5                   Q.         (By Mr. Dowd)            Doctor, have you completed
   6       your testimony with regard to the wounds and injuries
   7       in his back?
   8                   A.         No.   The -- the left lateral back wound
   9       exited his left armpit.                         It's a little challenging to
 10        make a good drawing because it's two -- you know, it's
 11        one-dimensional, but it basically exited his left
 12        armpit located there.                       So it would have been going,
 13        again, from the back to the front and exiting the
 14        armpit region.
 15                    Q.         So it would have been going upward like you
 16        just --
 17                    A.         Upward --
 18                    Q.         -- just directed?
 19                    A.         -- and then forward because we went from the
 20        back to the front.
 21                    Q.         Okay.
 22                    A.         And then left -- slightly leftward because
 23        it exited -- you know, it went from the back and then
 24        exited out his armpit region.
 25                    Q.         All right.         Okay.         The next wound, please?
                                                  360 Litigation Services                                                Page: 35
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 37 of 82 PageID #: 1197


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         The next wound is in the left abdomen.
   2                   Q.         Can you describe that for the jury, please?
   3                   A.         It's located about right here.                                And this
   4       wound -- this bullet went upward, backward, and
   5       rightward, and it fragmented within the abdominal
   6       cavity.            So it went this way.
   7                   Q.         All right.
   8                   A.         But backward so into the -- into the board.
   9                   Q.         But it was in a trajectory from -- from down
 10        low and --
 11                    A.         It went upward, yes.
 12                    Q.         -- and going upward to the right side?
 13                    A.         Correct.       Correct.
 14                    Q.         Okay.    The next wound, please?
 15                    A.         I'm sorry.         And the -- that first one
 16        injured the stomach.                      I believe --
 17                    Q.         The one you just described?
 18                    A.         Yes.
 19                    Q.         Okay.
 20                    A.         And I believe fragments were recovered from
 21        the abdominal cavity, including one in the stomach.
 22                    Q.         Okay.
 23                    A.         The next one is a little bit lower in his
 24        left side of his abdomen located approximately there.
 25        This one also went upward, backward, and rightward.
                                                  360 Litigation Services                                                Page: 36
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 38 of 82 PageID #: 1198


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1       So, again, into the -- into the board.                                        This one
   2       injured his left kidney and again also fragmented
   3       within the abdominal cavity.
   4                   Q.         All right.
   5                   A.         And I believe a -- fragments were recovered.
   6                   Q.         All right.
   7                   A.         The next -- the next wound is also in the
   8       left abdomen.               I technically called it in the pelvis.
   9       Some people are lumpers versus splitters.                                            So your
 10        pelvic region think more about closer toward your
 11        groin region.               It was located down here.                              This one
 12        also went upward, backward, and rightward.                                             This one
 13        injured the pancreas.                     It injured a major vessel.
 14        There was a small injury to the inferior vena cava.
 15        The vena cava, if you think about it, courses through
 16        the lower portion pelvic region of your abdomen and
 17        goes up to the liver, and that was injured as well as
 18        it went through the vasculature in the middle part of
 19        the liver and then made a large injury to the liver.
 20        Some fragments were also recovered.
 21                    Q.         All right.
 22                    A.         Potentially that could be a lethal injury.
 23        However, the injury to the heart would definitely have
 24        been lethal as well as the one to the -- to the neck
 25        with injury to the head.
                                                360 Litigation Services                                                Page: 37
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 39 of 82 PageID #: 1199


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         All right.         Can -- can you tell us about the
   2       next wound, please?
   3                   A.         Sure.    So the next wound that's listed is
   4       the right -- the graze wound of the right back which
   5       we already talked about.
   6                   Q.         Mm-hmm.
   7                   A.         Then we have -- so I prefer to use the terms
   8       ventral and dorsal for the arm.                                 So if you think about
   9       a fish, the dorsal fin is on the back part of the
 10        fish.         So the back part of your arm is the dorsal and
 11        the front part of it is ventral.                                  It's just a medical
 12        term that I prefer.                     So the entrance is the right
 13        ventral arm.
 14                    Q.         The entrance was in the front of the arm?
 15                    A.         Yes, the front of the arm.
 16                    Q.         Can you --
 17                    A.         Let me just see -- there are several wounds
 18        so I just want to make sure I list the right one based
 19        on measurements.                  Okay.         So this one is located
 20        approximately here.                     So, again, it's the front part of
 21        the arm.               Also remember we phrase the arm as from the
 22        shoulder to the elbow.                        The forearm is from the elbow
 23        to the wrist.               The thigh is from the hip to the knee,
 24        and the leg is from the knee to the ankle.                                               So the
 25        arm, again, from the shoulder to the elbow, and the
                                                  360 Litigation Services                                                Page: 38
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 40 of 82 PageID #: 1200


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       ventral or the anterior surface of the arm.                                                 So the
   2       location is here.
   3                   Q.         And could you tell us what the trajectory
   4       was of that bullet?
   5                   A.         Yes.    It was downward, backward, and
   6       rightward.              So this wound was going this way.
   7                   Q.         All right.
   8                   A.         Backwards.         And some fragments were
   9       recovered in the soft tissue of the right arm.
 10                    Q.         Could you tell the position of his arm when
 11        that bullet --
 12                    A.         I could not tell the position of the arm.
 13                    Q.         Okay.    Next, please?
 14                    A.         The next is the ventrolateral, so the
 15        anterior but side portion of the right arm.                                                 So it was
 16        located about right here.
 17                    Q.         And -- I'm sorry.                Go ahead.
 18                    A.         And this also tracked downward, backward,
 19        and this one went leftward, so it was going this way
 20        but backwards.                 The fragments in this one were deemed
 21        too small to be recovered.
 22                    Q.         All right.         Next wound, please?
 23                    A.         There is another wound to the right ventral
 24        arm.        It's located about here.                          And this one exits the
 25        right dorsal arm so you will probably have to flip the
                                                  360 Litigation Services                                                Page: 39
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 41 of 82 PageID #: 1201


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       paper again.               So, again, this is -- actually, I'm
   2       sorry.           I'm sorry.           It's the forearm.                      I'm sorry.
   3       Let's see.              Right -- no.              I'm sorry.               I'm right.
   4       Okay.         Sorry.        Right ventral arm and it exits the
   5       right dorsal arm.                   So, again, it exits the back
   6       portion of the arm, so this one goes upward, backward,
   7       and leftward.               It goes like this and then it's going
   8       to exit out the back part of the arm.
   9                   Q.         And that's where -- that's the entrance that
 10        you've --
 11                    A.         Correct.
 12                    Q.         -- marked there?
 13                    A.         That's the entrance.
 14                    Q.         Okay.
 15                    A.         So if you want to flip the -- so we can see
 16        the back part, I can show the exit wound.
 17                    Q.         Was there anything significant about that?
 18                    A.         There is nothing significant.                              It's just,
 19        you know, it would be -- think of the back part of the
 20        arm and it would be on -- located on this aspect.                                                         It
 21        would be located roughly here but on the back part of
 22        the arm.
 23                    Q.         Gotcha.
 24                    A.         So the dorsal aspect of the arm.
 25                    Q.         All right.         And it did go through and --
                                                  360 Litigation Services                                                Page: 40
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 42 of 82 PageID #: 1202


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         Soft tissue and exited.
   2                   Q.         All right.
   3                   A.         The next wound is actually on, again, the
   4       dorsal surface of the forearm, so it would be on the
   5       back portion of the right forearm.                                      So it's on the
   6       lateral aspect.                 So, again, think -- if I say medial,
   7       it means closer to the body whereas lateral means
   8       farther away.                 So it would have been -- I mean it
   9       would be on the right forearm on the back surface of
 10        the arm.               So it would be on the other surface, roughly
 11        about there.               Again, because we are looking at the
 12        back surface of the forearm, this one goes upward,
 13        forward, and rightward.                         I'm sorry.               It's actually --
 14        it would be a little bit more like that.                                             And then the
 15        exit wound was here.                      So, again, remember this is
 16        supposed to be on the back surface of the forearm, so
 17        it would go upward, forward, and rightward.
 18                    Q.         The way you've demonstrated with the -- with
 19        that dowel?
 20                    A.         Yes.
 21                    Q.         Okay.
 22                    A.         However, you know, remember, this would be
 23        the back surface of the arm.
 24                    Q.         Okay.
 25                    A.         Forearm.       Excuse me.
                                                  360 Litigation Services                                                Page: 41
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 43 of 82 PageID #: 1203


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         Were any of the arm wounds, were they
   2       lethal?
   3                   A.         No.
   4                   Q.         All right.
   5                   A.         The next wound is an entrance wound of the
   6       left anterior shoulder.                       So, again, if you think about
   7       the shoulder, this one would be roughly about right
   8       here.         And it went downward, backward, and rightward.
   9       So it went downward, backward, and rightward, and
 10        fragmented within the chest.
 11                    Q.         So if it started that high in his shoulder
 12        and it fragmented down in his chest, that would mean
 13        that the -- the gun that it was fired from was --
 14                    A.         The barrel of the gun had to be at a
 15        position such that it could go downward, yes.
 16                    Q.         And the fact that the trajectory is down
 17        into his chest would indicate that it was being shot
 18        from the side more than from the front?
 19                               MS. MCGOWAN:         Objection.                Foundation.
 20                    Q.         (By Mr. Dowd)          Do you see what I -- do you
 21        understand my question?
 22                    A.         The trajectory goes to the right so the
 23        position of the barrel of the gun has to be at a
 24        position such that the bullet can go rightward,
 25        downward, and backward.
                                                360 Litigation Services                                                Page: 42
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 44 of 82 PageID #: 1204


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         Okay.    And would you point that out with the
   2       dowel again one more time?                            I'm --
   3                   A.         (Complies.)          But backwards.                   So --
   4                   Q.         Okay.    Okay.         Next wound, please?
   5                   A.         The next wound is also the left anterior
   6       shoulder.               This one's actually more kind of on the arm
   7       and also goes downward, backward, and rightward, and
   8       fragments within the chest cavity.                                      So similar thing.
   9       Downward, backward, but backward so into the -- into
 10        the drawing, and rightward.                             Similar instance, the
 11        barrel of the gun has to be positioned such that the
 12        bullet can go downward, backward, and rightward.
 13                    Q.         Thank you.         And the next?
 14                    A.         So the next is the left dorsolateral
 15        forearm.               So, again, we're on the -- the back surface
 16        of the arm.               And again, it's -- it's roughly -- it's
 17        roughly here, but again, on the back surface of the
 18        arm, and then it exits the front surface, so the --
 19        the ventral surface, in two components.                                           You have two
 20        components here.                  So remember, this is on the back
 21        surface so it is going -- well, I guess I drew that
 22        incorrectly because it's actually going downward.
 23        Yeah.         Downward, forward, and rightward.                                      So I
 24        apologize.
 25                    Q.         That's quite all right.
                                                  360 Litigation Services                                                Page: 43
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 45 of 82 PageID #: 1205


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         Exits are below.              So you're going from the
   2       back surface to the front surface.                                     And actually I
   3       drew that wrong.                 It's going rightward.                           So, again,
   4       remember we do everything in anatomic position.                                                     It's
   5       going to his right.                    So it's going downward, forward,
   6       and rightward.                So it went from the back surface of
   7       his forearm, out the front surface, and broke both his
   8       bones of his forearm, the radius and the ulna, in the
   9       process.
 10                    Q.         All right.
 11                    A.         And then he also has a graze gunshot wound
 12        of the left dorsomedial hand.                              So it would be roughly
 13        -- remember dorsal, so on the outer -- it would be on
 14        the posterior surface.                       There was a graze wound here.
 15        Again, I can't reliably say which way that bullet was
 16        going nor how his hand was positioned when that
 17        occurred.               There was also a graze wound on his left
 18        lateral fifth finger.                      So there was a graze wound
 19        located there as well.                       Again, I wouldn't reliably say
 20        which way that bullet was going nor how his hand was
 21        positioned during that injury.
 22                    Q.         All right.        Is that all of the bullet
 23        wounds?
 24                    A.         No.   There is one more, in the left anterior
 25        knee.         So this one would be located about here.                                              And
                                                 360 Litigation Services                                                Page: 44
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 46 of 82 PageID #: 1206


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       this was more likely a handgun.                                 However, ballistics
   2       would have to confirm with what was recovered.
   3       However, the wound characteristics and the injury lead
   4       me to believe that this -- this is the one wound that
   5       was not high velocity and likely created more from
   6       just like a handgun or -- I think most of the
   7       St. Louis police carry Berettas.                                  Likely from
   8       something like that.                      However, the -- the ballistics
   9       recovered would have to be confirmed.
 10                    Q.         Okay.
 11                    A.         So this wound goes upward, backward, and
 12        rightward.              So it goes up this way, and there were
 13        some fragments recovered within the soft tissue of the
 14        thigh.           I'm sorry.           Of the knee, left knee.
 15                    Q.         All right.         Is that -- I had counted 24
 16        wounds, bullet wounds to him.                               Does that -- is that
 17        all of them?
 18                    A.         That is all of them.                   I labeled up to 31
 19        injuries.               That is including entrance, exits, and
 20        graze wounds.
 21                    Q.         Yes -- yes, Doctor.                  So -- but that would
 22        consist of all the bullets that went into his body?
 23                    A.         Those are all of the gunshot wounds.                                        There
 24        were also some other abrasions located on the anterior
 25        or front chest also created probably from projectiles
                                                  360 Litigation Services                                                Page: 45
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 47 of 82 PageID #: 1207


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       breaking up.               He was shirtless when this occurred so
   2       it was easy for his skin to have injury to it created
   3       by fragments of projectiles.
   4                   Q.         Okay.    Now, with regard to your description
   5       of all these wounds, they are all at an angle.                                                     Most
   6       of them are at this upward, backward, and rightward;
   7       correct?
   8                   A.         Yes, most of them are going upward,
   9       backward, and rightward.
 10                    Q.         Did you find any wounds that were directly
 11        into his -- his body as if someone was positioned like
 12        you and I are and he was shot standing up?
 13                               MS. MCGOWAN:           Objection.                Form.
 14                    Q.         (By Mr. Dowd)            Do you know what I'm saying?
 15        Could I borrow that, that dowel?
 16                    A.         (Complies.)
 17                    Q.         What I'm saying is, with the dowel you've --
 18        you've always pointed at an angle such as this or
 19        this.         Were there any like this?
 20                    A.         The graze wound of the right back is going
 21        either right to left or left to right.                                          So yes.
 22                    Q.         That -- just that one?
 23                    A.         Correct.
 24                    Q.         Okay.    But none -- none other that where he
 25        was shot in the chest and it was directed directly at
                                                  360 Litigation Services                                                Page: 46
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 48 of 82 PageID #: 1208


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

   1       him?
   2                   A.         Correct.
   3                   Q.         With regard to Exhibit 2, it -- does the
   4       body bleed when it gets shot?
   5                   A.         Yes.
   6                   Q.         Does that -- does that photograph depict the
   7       amount of blood you would see from those 24 shots?
   8                              MS. MCGOWAN:          Objection.                Form.          Foundation.
   9                   A.         I mean, this would not be uncommon.                                     There
 10        was a large amount of blood that was located within
 11        the body cavities that did not actually exit the body
 12        so it depends on position because he's on his back and
 13        a lot of the projectiles didn't actually exit the
 14        body.         A lot of the blood is maintained within the
 15        body cavity.
 16                    Q.         (By Mr. Dowd)           Okay.
 17                    A.         I know when he was rolled at the scene,
 18        there was a large amount of blood that was expelled
 19        from the body.
 20                    Q.         You say he was rolled?
 21                    A.         So our investigators always also view the
 22        back.         It's also a safety measure to make sure there's
 23        not something underneath the body before he is removed
 24        from the scene.
 25                    Q.         So the medical examiner's office sends an
                                                 360 Litigation Services                                                Page: 47
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 49 of 82 PageID #: 1209


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       investigator that is to examine the body before it's
   2       moved?
   3                   A.         Correct.       We have an investigator, a
   4       medicolegal death investigator who is on 24 hours a
   5       day, 7 days a week, 365 days a year.                                       Just like any
   6       other medical profession, a history is very important
   7       to us.           Autopsy alone cannot determine cause and
   8       manner of death so we have somebody -- anybody who
   9       dies not at the hospital, who dies at what we call a
 10        scene, we send our investigator to investigate.                                                      They
 11        take their own photographs, they talk to witnesses,
 12        they talk to law enforcement, and basically give us a
 13        scenario that's provided to us before we do the case.
 14                    Q.         And who was the investigator on this -- this
 15        shooting?
 16                    A.         The investigator was Tara Rick.                                 She has
 17        since been promoted to the office administrator.
 18        However, at the time, she was still an investigator in
 19        our office.
 20                    Q.         Okay.    And would she have taken photographs?
 21                    A.         Yes, she did take photographs at the scene.
 22                    Q.         Okay.    And you've had an opportunity to
 23        review those photographs?
 24                    A.         Yes.
 25                    Q.         Did you look -- we received small copies.
                                                  360 Litigation Services                                                Page: 48
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 50 of 82 PageID #: 1210


Deposition of Erin E. Ely, M.D.                                                     Gina Torres, et al. v. City of St. Louis, et al.

   1       Were you able to review them on the computer?
   2                   A.         Yes.
   3                   Q.         Okay.     And they were color pictures on the
   4       computer?
   5                   A.         Yes, on the computer they are color.
   6                   Q.         Okay.     I'm going to hand you what is being
   7       marked Plaintiff's Exhibit 3 and ask you if you've had
   8       an opportunity to view that.
   9                   A.         I don't believe this was in our photographs.
 10        I believe the -- this was removed prior to the medical
 11        examiner being called to the scene.                                       So I had not seen
 12        this previously, I believe.
 13                    Q.         Okay.
 14                    A.         It's -- I -- I'm not 100 percent certain it
 15        was in our photos or not.
 16                    Q.         Okay.
 17                    A.         Typically any guns are removed prior to the
 18        medical examiner being called to the scene.
 19                    Q.         I see.      Okay.         With regard to that
 20        photograph -- you're -- you're familiar with police
 21        investigative procedures, that they photograph
 22        everything before it's been handled or touched?
 23                    A.         Yes.
 24                    Q.         Okay.
 25                    A.         They have to ensure the scene is secure.
                                                   360 Litigation Services                                                Page: 49
                                           314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 51 of 82 PageID #: 1211


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       They need to do their evidence collection before the
   2       medical examiner is called.                             We only have jurisdiction
   3       of the body.               Nothing else at the scene.
   4                   Q.         Can you tell me, based upon your review --
   5       if you would show that picture to the jury and tell me
   6       and point out anywhere you see on that -- that gun any
   7       -- any blood of any kind.
   8                              MS. MCGOWAN:           Objection.                Form.
   9                   A.         Grossly I don't see any, but that doesn't
 10        mean there is not any blood on it.                                      But I don't --
 11                    Q.         (By Mr. Dowd)            There's none --
 12                    A.         I mean, I don't see any on the surface
 13        that's up towards us, but I can't be certain.
 14                    Q.         There's none on that picture, is there?
 15                    A.         Not that I can see with the naked eye.
 16                    Q.         Okay.    I'm going to hand you what's been
 17        marked Plaintiff's Exhibit 4, that being the other
 18        side of the gun, if -- correct me if I'm wrong about
 19        that, but it appears to be the opposite side of the
 20        gun?
 21                    A.         I can't say for certain.
 22                    Q.         Okay.    We'll -- but --
 23                    A.         On -- I don't see any blood on this either.
 24        I can't say for certain if it's the opposite side or
 25        not.
                                                  360 Litigation Services                                                Page: 50
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 52 of 82 PageID #: 1212


Deposition of Erin E. Ely, M.D.                                                     Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         Okay.
   2                   A.         Again, but that's with the -- with the --
   3       with the naked eye I cannot see it.
   4                   Q.         Okay.     Do you recall seeing blood on the
   5       floor in -- in the photographs that you reviewed?
   6                   A.         Yes.
   7                   Q.         Okay.     And they were the same kind of
   8       photographs?
   9                   A.         Yes.
 10                    Q.         I'm going to hand you what's been marked
 11        Exhibit 5 and ask you if that's one of the photographs
 12        you saw in your -- in your review.
 13                    A.         I don't recall this photograph.                                  Potentially
 14        Tara did take a photograph of it, but unlikely she
 15        would be concerned.                      This is a photograph of the floor
 16        with blood spatter, but typically our investigators
 17        are not concerned with blood spatter.                                         That's for a
 18        blood spatter expert.
 19                    Q.         I see.      Okay.         Thank you.               With regard to
 20        the gunshot wounds in the back on Isaiah, can -- it
 21        sounds like they were all from -- from above and going
 22        downward?
 23                               MS. MCGOWAN:            Objection.                Foundation.
 24                    A.         That's incorrect.
 25                    Q.         (By Mr. Dowd)             Okay.
                                                   360 Litigation Services                                                Page: 51
                                           314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 53 of 82 PageID #: 1213


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         The left lateral back went upwards.                                      So it
   2       was kind of more like the lateral back aspect of the
   3       chest.           So similar to where the ones on the left
   4       lateral chest was, but it was going upwards like the
   5       other ones.               Some in the arm were going downwards.
   6       However, the majority of wounds were going upwards.
   7                   Q.         Okay.    And again, the wounds in the back
   8       were not straight into his back?                                  They were -- they
   9       were at a pretty dramatic angle?
 10                               MS. MCGOWAN:           Objection.                Vague.
 11                    A.         I can't say dramatic.                    They were going --
 12        the wound in the back was going upward.
 13                    Q.         (By Mr. Dowd)            And I think you described it
 14        as something like this?
 15                               MS. MCGOWAN:           Objection.                Foundation.
 16                    Q.         (By Mr. Dowd)            If you would.                   I don't -- I
 17        don't want to put words in your mouth if --
 18                    A.         It went upward --
 19                    Q.         Okay.
 20                    A.         -- and exited the armpit.
 21                    Q.         So that's -- by "dramatic" I mean as opposed
 22        to this, it was -- I'm sorry -- it was more like this?
 23                    A.         I mean, it was upward.
 24                    Q.         Bad word.        Bad word.             All right.
 25                    A.         It was upward.
                                                  360 Litigation Services                                                Page: 52
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 54 of 82 PageID #: 1214


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         Okay.    Are -- were you able to determine --
   2       well, you've testified as to what were the lethal or
   3       the killing shots.                    Can you tell us which those were
   4       specifically?
   5                   A.         So the -- the -- the most lethal injuries
   6       were the injury to the neck with also the basilar
   7       skull fractures.                  So the gunshot wound of the neck --
   8       I'm sorry -- gunshot wounds of the neck and chest.
   9       Also the chest wound that injured such a large portion
 10        of the heart.               Again, I do believe it's probably that
 11        first chest wound we -- I described.                                       However,
 12        potentially it could have been from one of the other
 13        ones due to the fragmentary nature of the ballistics.
 14        So it was -- the cause of death is gunshot wounds of
 15        the neck and chest.
 16                    Q.         And you cannot tell which -- which of the
 17        shots hit him first or in what order?
 18                    A.         I cannot tell order of shots.
 19                    Q.         Okay.    Because of the angle of the shots,
 20        because they were either -- they were coming from
 21        below him, the gun would -- the gun firing the shots
 22        would either have to be below his waist?                                             Is that a
 23        fair statement?
 24                               MS. MCGOWAN:           Objection.                Foundation.
 25                    A.         Not necessarily.               I mean, you could probably
                                                  360 Litigation Services                                                Page: 53
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 55 of 82 PageID #: 1215


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       have a gun at your waist and still angle it upward.                                                            I
   2       mean, I'm --
   3                   Q.         (By Mr. Dowd)            Do you see what I'm saying?
   4       I'm trying to get --
   5                   A.         Again, the barrel of the gun has to be
   6       positioned such that it can go in the direction that
   7       these went.               The majority of them went upward,
   8       backward, and leftward.                         So the guns had to have been
   9       positioned such that they could -- the bullets could
 10        enter the body in that way.
 11                    Q.         Do you mean upward, backward, and rightward?
 12                    A.         I'm sorry if I said leftward.                              Yes.
 13                    Q.         Okay.
 14                    A.         Upward, backward, and rightward, yes.
 15                    Q.         Okay.    So if he was on the floor and his
 16        feet were closer to the officers that were shooting
 17        than his head, he was at an angle as he is in this
 18        picture -- you see the angle he's at in this picture.
 19        I'll hand you what been marked Plaintiff's Exhibit 6.
 20        That would be consistent with the bullets being fired
 21        from the -- are you familiar with the floor plan of
 22        the home?
 23                    A.         Not exactly, no.
 24                    Q.         Okay.
 25                    A.         The problem with this photo is that his left
                                                  360 Litigation Services                                                Page: 54
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 56 of 82 PageID #: 1216


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       arm covers a majority of the left chest wounds.
   2                   Q.         Okay.
   3                   A.         So it's unlikely that they were created in
   4       this position without more injury to his left arm
   5       located right there.
   6                   Q.         That's the position he ended up in; correct?
   7                   A.         Correct.
   8                   Q.         We don't know what position he was in when
   9       he first hit the floor, do we?
 10                    A.         No.
 11                    Q.         The police department created a diagram of
 12        the floor plan.                 Was that ever a part of your
 13        examination or evaluation of it?
 14                    A.         It was not.          That does not affect cause and
 15        manner of death, and I am charged with determining
 16        cause and manner of death.
 17                    Q.         Okay.    Well, there's no -- no question that
 18        the cause of death was the bullet holes that -- that
 19        you found.              Is that a fair statement?
 20                    A.         Yes.    The cause of death was gunshot wounds
 21        of the neck and chest.
 22                    Q.         Okay.
 23                               MR. DOWD:        Can we take a quick break?
 24                               THE VIDEOGRAPHER:                Off the record at 11:25.
 25                               (A brief recess was had.)
                                                  360 Litigation Services                                                Page: 55
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 57 of 82 PageID #: 1217


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1                              THE VIDEOGRAPHER:              Back on the record at
   2       11:26.
   3                   Q.         (By Mr. Dowd)          Doctor, I'm going to hand you
   4       what's been marked Plaintiff's Exhibit 7, and I will
   5       hand it to you in a second, but it shows the dining
   6       room where his body was located and there is a stick
   7       figure from the investigator, Detective Sommers,
   8       setting forth where his body was, and the dining -- in
   9       the living room you see the fireplace on the left end.
 10        The officers have testified they were there in the
 11        living room on that end firing into the dining room
 12        and that that's where he -- he ended up in that.
 13        Could you take a look at that, please?
 14                               Based upon the angle of his body in that
 15        diagram from the detective and the location of the
 16        officers in the dining room there and the upward,
 17        backward, and rightward trajectile of most of these
 18        bullets, would it be -- and the officers have
 19        testified they fired from those locations -- would it
 20        have been possible for him to be standing and receive
 21        those wounds that you've described here today?
 22                               MS. MCGOWAN:         Objection.                Foundation.                  Form.
 23        Vague.
 24                    Q.         (By Mr. Dowd)          Do you understand the
 25        question?
                                                360 Litigation Services                                                Page: 56
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 58 of 82 PageID #: 1218


Deposition of Erin E. Ely, M.D.                                                     Gina Torres, et al. v. City of St. Louis, et al.

   1                              MS. MCGOWAN:            Compound.
   2                   A.         If they were firing from the fireplace, it
   3       is unlikely that they could hit the left side based on
   4       this diagram if this is indeed how he was found.                                                        So
   5       it was unlikely that he was lying on ground when he
   6       received these and it is most likely that he was in a
   7       standing position.                     However, again, that assumes that
   8       this is indeed correct and that that's exactly how it
   9       occurred.
 10                    Q.         (By Mr. Dowd)             Explain to the jury, Doctor,
 11        how -- you've pointed this direction on all of these.
 12        And they -- they came in here and went here.                                                   All of
 13        these.
 14                               MS. MCGOWAN:            Objection.                Foundation.
 15                    Q.         (By Mr. Dowd)             How -- how could those -- how
 16        could he have been standing?
 17                               MS. MCGOWAN:            Objection.                Form.
 18                    A.         Again, this has him located here, and you
 19        said the --
 20                    Q.         (By Mr. Dowd)             No, he's not -- that's where
 21        he was lying when they came.
 22                    A.         Right.
 23                    Q.         Okay.
 24                    A.         That's where he was lying, and you're saying
 25        that they fired from the fireplace.
                                                   360 Litigation Services                                                Page: 57
                                           314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 59 of 82 PageID #: 1219


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         Well, that --
   2                   A.         So how can they go this way from his left
   3       side to his right -- he was lying on his back.                                                   So if
   4       he is indeed lying here and they are shooting from the
   5       fireplace --
   6                   Q.         They're not shooting from the fireplace.
   7                   A.         -- they could not --
   8                   Q.         I didn't mean to misrepresent that to you.
   9       They said they were here in the -- in the living room.
 10        Right here.
 11                    A.         Again, in the living --
 12                               MS. MCGOWAN:         Objection.                Foundation.
 13        Vague.
 14                    Q.         (By Mr. Dowd)          You can answer.
 15                    A.         Again, shooting from this location with the
 16        body if it is indeed this way, you cannot get to the
 17        left side and go upwards and backwards shooting from
 18        here so that implies that he was not in this position
 19        when he was injured.
 20                    Q.         This is his left side; correct?
 21                    A.         Correct.     And his left side is located here
 22        which is not a possible trajectory that would be able
 23        to be shot from here to hit going this way.
 24                    Q.         This is his left side which -- and the
 25        bullets went -- that bullet went this way; correct?
                                                360 Litigation Services                                                Page: 58
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 60 of 82 PageID #: 1220


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         Correct.       And his left side is over here
   2       furthest away which suggests if this is indeed how it
   3       took place, that he would have had to have been in a
   4       standing position.                    It does not suggest --
   5                   Q.         If he is in --
   6                   A.         If they indeed fired from this location, you
   7       can't possibly go this way if that's indeed how he was
   8       found on the ground without be -- being over here.
   9                   Q.         If he was standing, the bullets would have
 10        gone in like this; correct?
 11                               MS. MCGOWAN:           Objection.                Foundation.
 12                    Q.         (By Mr. Dowd)            They would have gone straight
 13        into him --
 14                    A.         No, not necessarily --
 15                    Q.         -- at whatever angle?
 16                    A.         -- if the gun is angled upwards.                                  Perhaps
 17        the police were kneeling.                           Perhaps -- I can't say.
 18                    Q.         So they would have to be a lot closer than
 19        here if they were going to shoot upwards and -- and
 20        have bullets go into him like that; correct?
 21                    A.         Not necessarily.               All I can say is that the
 22        range of fire is greater than 3 feet.                                        I can't say
 23        other than that that they were further than 3 feet
 24        away.         They could have been as close as 3 feet.
 25                    Q.         So --
                                                  360 Litigation Services                                                Page: 59
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 61 of 82 PageID #: 1221


Deposition of Erin E. Ely, M.D.                                                     Gina Torres, et al. v. City of St. Louis, et al.

   1                   A.         But --
   2                   Q.         You testified earlier you're not a
   3       ballistics expert?
   4                   A.         Correct.
   5                   Q.         Okay.     That's all I have.                       Oh, Doctor, have
   6       all of your opinions you've expressed here today been
   7       within a reasonable degree of medical and scientific
   8       certainty?
   9                   A.         Yes.
 10                    Q.         Thank you.
 11                                                   EXAMINATION
 12        QUESTIONS BY MS. MCGOWAN:
 13                    Q.         Good morning, Doctor.                     My name is Erin
 14        McGowan.               I introduced myself before.                            I'm
 15        representing the defendants.                               It's true that how the
 16        muzzle of a gun is oriented to the body dictates the
 17        angle the projectile enters the body?
 18                    A.         Correct.
 19                    Q.         So bullet wound trajectory is the
 20        three-dimensional description of a path of the bullet
 21        into the body; is that correct?
 22                    A.         Yes.
 23                    Q.         Okay.     So it simply reflects the orientation
 24        of the firearm relative to the body?
 25                    A.         Correct.
                                                   360 Litigation Services                                                Page: 60
                                           314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 62 of 82 PageID #: 1222


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

   1                   Q.         So long as the relationship between the
   2       firearm and the body is maintained, that scenario can
   3       be rotated in almost a 3-D access -- axis?
   4                   A.         Correct.
   5                   Q.         So given that there's a three-dimensional
   6       relationship between the firearm and the body, as long
   7       as that relationship is kept and it can be rotated on
   8       the access -- axis, there could be several possible
   9       circumstances or scenarios that cause these wounds
 10        that we've talked about today; is that true?
 11                    A.         Yes.   For example, most people don't stand
 12        with their palms up in anatomic position.                                             So, again,
 13        like we said with the -- the arm and forearm wounds,
 14        we can't reliably say how his arms were, but again,
 15        it's a three-dimensional rotating potentially
 16        scenario.
 17                    Q.         So it's true that any number of body
 18        positions or circumstances can be consistent with
 19        these wounds?
 20                    A.         Correct.
 21                    Q.         And you cannot tell from examining these
 22        wounds whether or not he was in any particular
 23        position?
 24                    A.         Correct.
 25                               MS. MCGOWAN:          Could you please mark this
                                                 360 Litigation Services                                                Page: 61
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 63 of 82 PageID #: 1223


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       Defendant's Exhibit A.
   2       (Defendant's Exhibit A marked for identification.)
   3                   Q.         (By Ms. McGowan)               And, Doctor, I'm handing
   4       you what's been marked Defendant's Exhibit A.                                                   I want
   5       to direct you to the last page of that exhibit which
   6       I'll represent to you is the postmortem examination.
   7                   A.         The cause of death sheet?
   8                   Q.         That's correct, yes.
   9                   A.         Okay.
 10                    Q.         And is it true that Isaiah Hammett tested
 11        positive for cannabinoids?
 12                    A.         Yes, he did.
 13                    Q.         Okay.    And did you perform any tests for
 14        gunshot residue on Mr. Hammett?
 15                    A.         No.
 16                    Q.         Doctor, I think those are all the questions
 17        I have for you today.                       Thank you very much.
 18                    A.         You're welcome.
 19                                                  EXAMINATION
 20        QUESTIONS BY MR. DOWD:
 21                    Q.         Doctor, I'm not sure I followed what you
 22        were saying about -- and what the city counselor was
 23        saying as far as it's a three-dimensional rotating.
 24        So you would have to move the position of everybody
 25        for -- for these wounds to have come from the -- from
                                                  360 Litigation Services                                                Page: 62
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 64 of 82 PageID #: 1224


Deposition of Erin E. Ely, M.D.                                                     Gina Torres, et al. v. City of St. Louis, et al.

   1       a position where Isaiah was standing?
   2                   A.         No.    I guess the -- people don't stand
   3       typically with their hands at their sides like this so
   4       there is going to be some movement of hand and body.
   5                   Q.         Right.      So that's why you testified you
   6       couldn't tell why -- or where his arms were when he
   7       was being shot?
   8                   A.         Correct.
   9                   Q.         But there is no question that his body was
 10        in that relationship to the trajectory of the bullets
 11        that you described throughout your deposition;
 12        correct?
 13                    A.         Yes.    The muzzle of the gun had to be at an
 14        angle such that the bullets could travel through the
 15        body at the described path.
 16                    Q.         Okay.     With regard to the question about
 17        cannabinoids, that's marijuana?
 18                    A.         Correct.
 19                    Q.         And he didn't have any opioids or any meth
 20        -- any -- anything else in him?
 21                    A.         No.    It was a metabolite of marijuana.
 22                    Q.         All right.          What does that mean?
 23                    A.         It's a breakdown product.                          Again, looking at
 24        one value is very hard to say how somebody would have
 25        been affected by it.                       I can't say for certain without
                                                   360 Litigation Services                                                Page: 63
                                           314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 65 of 82 PageID #: 1225


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

   1       knowing frequency of use including how much and how
   2       often used.
   3                   Q.         So -- so you're saying it was a very minimal
   4       amount?
   5                   A.         Not necessarily.
   6                   Q.         What -- what is --
   7                   A.         Again, you cannot make a statement looking
   8       at one level in an individual.                                You would have to have
   9       serial values, you would have to know how much he used
 10        how frequently to know the effect of it on him.
 11                    Q.         Okay.    Again, all of your opinions you've
 12        expressed here today have been within a reasonable
 13        degree of medical and scientific certainty?
 14                    A.         Yes.
 15                               MR. DOWD:        That's all I have.
 16                               MS. MCGOWAN:           Nothing further.                       Thank you,
 17        Doctor.
 18                               THE DEPONENT:            Thank you.
 19                               MR. DOWD:        Doctor, you have the right to
 20        read your deposition to ensure that it was taken down
 21        as spoken here today and as demonstrated, or you can
 22        waive signature, whichever you would like to do.
 23                               THE DEPONENT:            I would prefer to read it and
 24        sign.
 25                               MR. DOWD:        Okay.         Very good.
                                                  360 Litigation Services                                                Page: 64
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 66 of 82 PageID #: 1226


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1                              THE VIDEOGRAPHER:              This concludes --
   2                              MR. DOWD:      That's all I have.                        Thanks,
   3       Doctor.
   4                              THE VIDEOGRAPHER:              -- the deposition of
   5       Dr. Erin Ely.              We are off the record at 11:37.
   6                              (Video off.)
   7                              MR. DOWD:      The diagrams I'm going to mark 9
   8       and 10.
   9

 10                               (Deposition was concluded and will be signed
 11                                by the witness.)
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                                360 Litigation Services                                                Page: 65
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 67 of 82 PageID #: 1227


Deposition of Erin E. Ely, M.D.                                              Gina Torres, et al. v. City of St. Louis, et al.

   1                              C E R T I F I C A T E
   2

   3                 I, Heather L. Shallow, Certified Court Reporter
   4       within and for the State of Missouri, duly
   5       commissioned, qualified and authorized to administer
   6       oaths and to certify to depositions, do hereby certify
   7       that pursuant to notice/agreement in the cause now
   8       pending and undetermined in the United States District
   9       Court for the Eastern District of Missouri, Eastern
 10        Division, to be used in the trial of said cause in
 11        said court, I was attended at the Office of the
 12        Medical Examiner, 1300 Clark Avenue, in the city of
 13        St. Louis, State of Missouri, by the aforesaid
 14        witness, and by the aforesaid attorneys, on the
 15        5th day of February, 2020.
 16                  That the said witness, being of sound mind and
 17        being by me first carefully examined and duly
 18        cautioned and sworn to testify the truth, the whole
 19        truth, and nothing but the truth in the case
 20        aforesaid, thereupon testified as is shown in the
 21        foregoing transcript, said testimony being by me
 22        reported in shorthand and caused to be transcribed
 23        into typewriting, and that the foregoing pages
 24        correctly set forth the testimony of the
 25        aforementioned witness, together with the questions
                                            360 Litigation Services                                                Page: 66
                                    314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 68 of 82 PageID #: 1228


Deposition of Erin E. Ely, M.D.                                            Gina Torres, et al. v. City of St. Louis, et al.

   1       propounded by counsel and remarks and objections of
   2       counsel thereto, and is in all respects a full, true,
   3       correct and complete transcript of the questions
   4       propounded to and the answers given by said witness,
   5       that signature of the deponent was not waived by
   6       agreement of counsel and of witness.
   7                 I further certify that I am not of counsel or
   8       attorney for either of the parties to said suit, not
   9       related to nor interested in any of the parties or
 10        their attorneys.
 11                  Witness my hand at St. Louis, Missouri, this 12th
 12        day of February, 2020.
 13

 14

 15        _________________________________
 16        Heather L. Shallow, CCR, RPR, RMR
 17        CCR No. 0442
 18

 19

 20

 21

 22

 23

 24

 25

                                          360 Litigation Services                                                Page: 67
                                  314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 69 of 82 PageID #: 1229


Deposition of Erin E. Ely, M.D.                                            Gina Torres, et al. v. City of St. Louis, et al.

   1       February 12, 2020
   2

   3       Erin E. Ely, MD
           Office of the Medical Examiner
   4       1300 Clark Avenue
           St. Louis, Missouri 63103
   5       erin.ely@health.slu.edu
   6
           Re: Deposition of Erin E. Ely, MD
   7       Date: February 5, 2020
           Case: Gina Torres and Dennis L. Torres vs. City of
   8       st. Louis, et al.
   9
           Dr. Ely,
 10
           You did not waive the right to read and sign your
 11        deposition in the above referenced matter. Attached
           is the copy of the deposition, together with errata
 12        sheets and additional signature page. Please read the
           transcript, list any corrections (including page and
 13        line number) on the errata sheets, and sign and date
           the signature page in front of a notary.
 14
           Within 30 days, please return the errata sheets and
 15        signature page to our office via e-mail or regular
           mail for further processing. Your prompt cooperation
 16        will be appreciated.
 17        Sincerely,
 18
           Heather L. Shallow, CCR, RPR, RMR
 19

 20

 21
           360 Litigation Services
 22        Production Department
           10097 Manchester Road, Suite 102
 23        St. Louis, MO 63122
           (314) 394-2206(main)
 24        (314) 394-2207(fax)
           Office@360litigationservices.com
 25

                                          360 Litigation Services                                                Page: 68
                                  314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 70 of 82 PageID #: 1230


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

   1                                              – – – – – – –
                                                      ERRATA
   2                                              – – – – – – –
   3                 PAGE         LINE      CHANGE
   4                 ____         ____      _____________________________
   5                 ____         ____      _____________________________
   6                 ____         ____      _____________________________
   7                 ____         ____      _____________________________
   8                 ____         ____      _____________________________
   9                 ____         ____      _____________________________
 10                  ____         ____      _____________________________
 11                  ____         ____      _____________________________
 12                  ____         ____      _____________________________
 13                  ____         ____      _____________________________
 14                  ____         ____      _____________________________
 15                  ____         ____      _____________________________
 16                  ____         ____      _____________________________
 17                  ____         ____      _____________________________
 18                  ____         ____      _____________________________
 19                  ____         ____      _____________________________
 20                  ____         ____      _____________________________
 21                  ____         ____      _____________________________
 22                  ____         ____      _____________________________
 23                  ____         ____      _____________________________
 24                  ____         ____      _____________________________
 25                  ____         ____      _____________________________
                                                 360 Litigation Services                                                Page: 69
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 71 of 82 PageID #: 1231


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

   1                                              – – – – – – –
                                                      ERRATA
   2                                              – – – – – – –
   3                 PAGE         LINE      CHANGE
   4                 ____         ____      _____________________________
   5                 ____         ____      _____________________________
   6                 ____         ____      _____________________________
   7                 ____         ____      _____________________________
   8                 ____         ____      _____________________________
   9                 ____         ____      _____________________________
 10                  ____         ____      _____________________________
 11                  ____         ____      _____________________________
 12                  ____         ____      _____________________________
 13                  ____         ____      _____________________________
 14                  ____         ____      _____________________________
 15                  ____         ____      _____________________________
 16                  ____         ____      _____________________________
 17                  ____         ____      _____________________________
 18                  ____         ____      _____________________________
 19                  ____         ____      _____________________________
 20                  ____         ____      _____________________________
 21                  ____         ____      _____________________________
 22                  ____         ____      _____________________________
 23                  ____         ____      _____________________________
 24                  ____         ____      _____________________________
 25                  ____         ____      _____________________________
                                                 360 Litigation Services                                                Page: 70
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 72 of 82 PageID #: 1232


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

   1                              Comes now the witness, ERIN E. ELY, M.D.,
   2       after having read the foregoing transcript of the
   3       deposition taken on the 5th day of February, 2020,
   4       hereby acknowledges by signature hereto that it is a
   5       true and accurate transcript of the testimony given on
   6       the date hereinabove mentioned.
   7

   8

   9

 10

 11        _______________________________
 12        ERIN E. ELY, M.D.
 13

 14

 15

 16        Subscribed and sworn to me before this ______ day of
 17        __________________, 2020.
 18

 19        My Commission expires:
 20

 21

 22        ______________________________
 23        Notary Public
 24

 25

                                                360 Litigation Services                                                Page: 71
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 73 of 82 PageID #: 1233


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

  WORD INDEX               394-2207 68:24        acknowledges             45:24                       authorized 66:5
                           3-D 61:3               71:4                   anybody 48:8                 autopsies 6:19
 <–>                                             actual 33:20            aorta 21:23, 23              autopsy 6:18
 – 69:1, 1, 1, 1, 1,       <4>                   addition 6:21           apologize 28:15               8:8, 9, 11, 20
 1, 1, 2, 2, 2, 2, 2, 2,   4:19-cv-01525-DD      additional 68:12         43:24                        9:12 48:7
 2 70:1, 1, 1, 1, 1,       N 1:9                 Additionally 8:1        apparatus 14:17              Avenue 1:19
 1, 1, 2, 2, 2, 2, 2, 2,   400 8:7               address 4:9             appeared 16:24                4:9 66:12 68:4
 2                         4050 2:6              administer 66:5          22:13                       axis 61:3, 8
                           49 3:8                administered            appears 50:19
 <0>                                              4:20                   appreciated                  <B>
 0.2 34:7                  <5>                   administrator            68:16                       BA 5:19
 0.7 34:7                  50 3:9                 48:17                  approximately                back 3:14 9:14
 0442 67:17                51 3:10               affect 55:14             31:2 36:24                   10:24 17:20
                           54 3:11               aforementioned           38:20                        28:18 31:9, 16,
 <1>                       56 3:12                66:25                  approximation                19, 20, 21 32:10,
 10:13 4:7                 5th 1:21 4:7          aforesaid 4:4            32:3                        12, 13, 20 34:23
 10:48 31:14                66:15 71:3            66:13, 14, 20          area 22:3                     35:3, 7, 8, 13, 20,
 10:50 31:17                                     age 4:2                 arm 27:2 28:3                23 38:4, 9, 10
 10:54 35:1                <6>                   agreement 66:7           38:8, 10, 13, 14,            40:5, 8, 16, 19, 21
 10:55 35:4                60 3:3                 67:6                   15, 21, 21, 25                41:5, 9, 12, 16, 23
 100 49:14                 62 3:2, 16            ahead 27:6               39:1, 9, 10, 12, 15,         43:15, 17, 20
 10097 2:23                621-2500 2:8           39:17                  24, 25 40:4, 5, 6,            44:2, 6 46:20
  68:22                    622-4618 2:17         AL 1:11 68:8            8, 20, 22, 24                 47:12, 22 51:20
 102 2:23 68:22            63102 2:7             altogether 11:10         41:10, 23 42:1               52:1, 2, 7, 8, 12
 11:25 55:24               63103 2:16 68:4       amount 47:7, 10,         43:6, 16, 18 52:5            56:1 58:3
 11:26 56:2                63122 2:24            18 64:4                  55:1, 4 61:13               background 5:7,
 11:37 65:5                 68:23                Anatomic 3:13,          armpit 31:24                 12
 1200 2:14                                       14 5:24 6:1, 2           35:9, 12, 14, 24            backward 13:21
 12th 67:11                <8>                    15:22 16:3              52:20                        24:5, 19 25:24
 1300 1:19 4:9             8x10 3:7, 8, 9, 10,    30:17 31:21            arms 30:13, 22                27:11, 19 28:17,
  66:12 68:4               11                     44:4 61:12              61:14 63:6                  25 29:21 30:5
                                                 angle 17:10, 11,        artery 21:24                  31:6 36:4, 8, 25
 <2>                       <A>                   12, 23 18:10, 25,       asking 5:2                    37:12 39:5, 18
 2020 1:21 4:7             abdomen 22:2          25 20:3, 21 25:6        aspect 6:2 27:4,              40:6 42:8, 9, 25
  66:15 67:12               28:24 36:1, 24        26:8 28:1 46:5,        21 28:12 31:22                43:7, 9, 9, 12
  68:1, 7 71:3, 17          37:8, 16             18 52:9 53:19            40:20, 24 41:6               45:11 46:6, 9
 211 2:6                   abdominal 36:5,        54:1, 17, 18            52:2                         54:8, 11, 14
 223 23:19                 21 37:3                56:14 59:15            aspects 22:1                  56:17
                           ability 23:7           60:17 63:14            assistant 6:12,              backwards 16:4,
 <3>                       able 33:2, 9          angled 18:7             15, 16, 22                   13, 15, 19 17:15,
 30 68:13                   34:22 49:1            59:16                  associated 23:9              19 18:17 24:8
 31 3:14 10:20              53:1 58:22           angulation 19:5         assumes 57:7                  25:7 39:8, 20
  45:18                    abrasions 11:6,       ankle 38:24             attach 22:6                   43:3 58:17
 314 2:8, 15, 17,          6, 8 32:13, 18        answer 25:22            Attached 68:11               Bad 52:24, 24
 25 68:23, 24               33:9, 17 34:5, 6,     58:14                  attended 5:20                ballistic 9:17
 360 2:22 68:17            10 45:24              answers 67:4             66:11                       ballistics 15:7
 365 48:5                  access 61:3, 8        anterior 27:21          attorney 67:8                 18:12 19:8
 394-2206 2:25             accidentally 7:12      39:1, 15 42:6          attorneys 66:14               23:8 45:1, 8
  68:23                    accurate 71:5          43:5 44:24              67:10                        53:13 60:3


                                                 360 Litigation Services                                                Page: 72
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 74 of 82 PageID #: 1234


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

 barrel 24:15, 17           50:3 54:10           called 5:16 9:23        Certified 1:22               co-director 6:17
  25:3 42:14, 23            56:6, 8, 14 58:16     14:22 15:22             66:3                        collarbone 28:6
  43:11 54:5                60:16, 17, 21, 24     21:18 33:12            certify 66:6, 6              collection 50:1
 base 15:14, 15             61:2, 6, 17 63:4,     37:8 49:11, 18          67:7                        college 5:13
  17:1, 4, 8 19:18,        9, 15                  50:2                   cervical 14:21,              color 49:3, 5
 20                        bone 23:12            cannabinoids            22 17:21                     come 7:12
 based 15:25               bones 15:5, 16         62:11 63:17            challenging 19:1              17:25 18:2
  25:5 29:6, 9, 14,         44:8                 capita 8:2               23:7 35:9                    62:25
 24 30:12 38:18            Boonshoft 5:21        carefully 66:17         chambers 21:20,              comes 7:9 71:1
  50:4 56:14 57:3          born 5:8, 9           carries 21:25           21, 23                       coming 53:20
 basilar 15:10             borrow 46:15          carry 45:7              change 31:25                 Commission
  53:6                     bottom 15:3           Case 1:9 4:4,            69:3 70:3                    71:19
 beginning 9:16            brain 15:11, 12,      11 12:4 23:7            characteristics              commissioned
 behalf 1:18               14                     48:13 66:19             45:3                         66:5
 believe 29:5, 19          break 31:11            68:7                   charged 55:15                complete 67:3
  31:4 33:12                34:25 55:23          cause 7:4, 13, 16,      Charles 6:24                 completed 35:5
  34:16 36:16, 20          breakdown             19, 25 9:12 19:3        chest 12:14                  completely 10:14
  37:5 45:4 49:9,           63:23                 23:16 33:10             20:14, 19 21:5,             completion 6:12
 10, 12 53:10              breaking 33:13,        34:15 48:7             13 22:2, 5, 5, 20            Complies 20:22
 Berettas 45:7             22 46:1                53:14 55:14, 16,        27:5, 5 28:5, 13,            22:16 27:25
 best 14:19 18:9           breaks 33:18, 23      18, 20 61:9 62:7        18, 19, 22, 23                28:15 32:8
  20:5, 7 23:6             breathing 14:17        66:7, 10                29:1, 3, 19, 22              43:3 46:16
  24:24 29:9               brief 31:15           caused 13:16             30:5, 7, 11 31:1,           component 23:18
  33:25                     34:25 35:2            24:21 29:15            6, 19 42:10, 12,             components
 bit 11:11 28:23            55:25                 30:1 33:15             17 43:8 45:25                 22:11, 22 23:1
  36:23 41:14              briefly 9:8            66:22                   46:25 52:3, 4                43:19, 20
 blast 15:16               Broadway 2:6          causing 34:12            53:8, 9, 11, 15             Compound 57:1
  17:5 19:21               broke 44:7            cautioned 66:18          55:1, 21                    computer 49:1,
 bleed 47:4                bullet 13:15          cava 37:14, 15          Cincinnati 5:9,              4, 5
 blood 6:6, 8               15:19 16:5, 13,      cavities 32:23          15                           concerned 51:15,
  21:24, 25 47:7,          24 18:16 23:11         47:11                  circle 13:23                 17
 10, 14, 18 50:7,           24:18 25:20          cavity 17:8             circumstances                concluded 65:10
 10, 23 51:4, 16,           26:8 33:1             19:22 21:5, 13          61:9, 18                    concludes 65:1
 17, 18                     34:13 36:4            29:1 30:11             CITY 1:11, 19                confirm 45:2
 board 36:8 37:1            39:4, 11 42:24        31:4 36:6, 21           2:13, 15 4:12               confirmed 45:9
 body 6:2 9:18,             43:12 44:15, 20,      37:3 43:8 47:15         6:11, 13, 16                considered 7:6
 20, 24 10:11, 13,         22 45:16 55:18        CCR 67:16, 17            62:22 66:12                  21:4 32:23
 14 13:18, 19               58:25 60:19, 20       68:17                   68:7                        consist 45:22
  17:24 18:17              bullets 10:16         Center 7:9              Clark 1:19 4:9               consistent 23:24
  19:3 21:25                29:2, 15 33:23       centimeter 34:8          66:12 68:4                   24:1 54:20
  22:1, 10 23:6             45:22 54:9, 20       centimeters 34:7        clavicle 28:6                 61:18
  24:18, 21, 21             56:18 58:25          central 30:4            clinical 5:24                Controls 7:9
  25:1 26:8, 19             59:9, 20 63:10,      certain 12:16            6:2, 5                      cooperation
  27:13, 14 30:6           14                     18:3 26:2, 5           close 59:24                   68:15
  31:4, 20, 22, 24                                49:14 50:13, 21,       closer 37:10                 copies 48:25
  32:22 33:4, 5            <C>                   24 63:25                 41:7 54:16                  copy 9:2, 5
  34:14 41:7               C2 14:9, 16           certainty 33:8           59:18                        68:11
  45:22 46:11              caliber 23:19          60:8 64:13             closest 14:24                cord 14:10 15:1
  47:4, 11, 11, 14,        call 8:9 9:13         certificates 7:7,       clothing 9:25                 17:22
 15, 19, 23 48:1            48:9                 10
                                                 360 Litigation Services                                                Page: 73
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 75 of 82 PageID #: 1235


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

 corrections 68:12          3:15 62:1, 2, 4      determine 7:13           62:3, 16, 21                duties 7:2, 3
 correctly 66:24           definitely 37:23       9:12, 16 10:15          64:17, 19 65:3
 COUNSEL 2:1               definitively           13:18 29:4             doctors 29:11                <E>
  4:13 67:1, 2, 6, 7        13:17 16:15           33:2, 10 48:7          document 9:25                earlier 60:2
 counselor 62:22            19:7 29:5 33:2        53:1                   documented 9:24              easier 11:11, 16
 Counselor's 2:13          degree 5:23           determined              doing 29:4                    13:12 21:9
 counted 45:15              60:7 64:13            13:15 14:5             dorsal 38:8, 9,              EASTERN 1:2,
 Counties 6:24             degrees 17:25         determining 7:4,        10 39:25 40:5,               3 66:9, 9
 country 8:3               demonstrate           16, 19, 24, 25          24 41:4 44:13                easy 46:2
 County 6:22, 23            34:22                 19:7 55:15             dorsolateral                 education 7:23
 courses 37:15             demonstrated          devastating              43:14                       educational 5:12
 COURT 1:1, 22              22:21 41:18           12:14 21:4, 13,        dorsomedial                  effect 19:21
  4:19 66:3, 9, 11          64:21                19                       44:12                        21:13 64:10
 covered 27:2              Demonstrates          diagnosed 6:8           Dowd 2:4, 5, 5               either 33:3
 covers 55:1                28:9                 diagnosis 6:1, 4,        3:2, 18 4:15, 15,            46:21 50:23
 cranial 17:8              DENNIS 1:5            6                       22 5:1 13:14                  53:20, 22 67:8
 create 19:22               68:7                 diagram 3:12,            19:13 20:25                 elbow 38:22, 22,
 created 33:12,            department 6:17       13, 14 13:23             22:12 24:24                 25
 16 34:17 45:5,             23:20 55:11           27:7 30:6               25:14, 22 31:11             elected 12:7
 25 46:2 55:3, 11           68:22                 31:20, 25 55:11         32:2 34:25                  elementary 5:17,
 creates 33:17             depends 47:12          56:15 57:4              35:5 42:20                  18
 creating 33:22            depict 47:6           diagrams 65:7            46:14 47:16                 ELY 1:17 4:1,
 crime 13:2                depiction 15:21       dictates 60:16           50:11 51:25                 11, 25 65:5 68:3,
 curious 34:15             DEPONENT              die 7:5, 8               52:13, 16 54:3              5, 8 71:1, 12
 cuts 34:3, 4               20:22 21:9           died 12:25               55:23 56:3, 24              e-mail 68:15
                            64:18, 23 67:5       dies 7:11 48:9, 9        57:10, 15, 20               employed 6:14
 <D>                       deposes 4:4           different 21:21          58:14 59:12                 ended 13:20, 20
 damage 29:4               DEPOSITION            dining 56:5, 8,          62:20 64:15, 19,             55:6 56:12
 damaged 27:15              1:17 4:10            11, 16                  25 65:2, 7                   enforcement
 data 7:8                   63:11 64:20          direct 62:5             dowel 32:3                    48:12
 date 4:7 68:7,             65:4, 10 68:5, 11,   directed 35:18           41:19 43:2                  ensure 49:25
 13 71:6                   11 71:3                46:25                   46:15, 17                    64:20
 day 1:21 48:5             depositions 66:6      direction 24:13         downward                     enter 23:15, 16
  66:15 67:12              describe 10:20         26:10 33:3              26:12 39:5, 18               32:22 33:4
  71:3, 16                  11:13 20:11           54:6 57:11              42:8, 9, 15, 25              34:14 54:10
 days 48:5, 5               23:4 29:16 36:2      directions 15:25         43:7, 9, 12, 22, 23         entered 17:7
  68:13                    described 11:8,       directly 12:7            44:5 51:22                   24:12, 13 31:4
 Dayton 5:22               21 14:4 18:20          46:10, 25              downwards 16:5               enters 60:17
 death 7:4, 6, 10,          36:17 52:13          disease 6:1, 4, 6        52:5                        entitled 10:7
 14, 17, 19, 25             53:11 56:21           7:9 10:12, 17, 19      Dr 4:11 65:5                 entrance 11:22
  9:13 48:4, 8              63:11, 15            distinguishing           68:8                         13:25 20:14
  53:14 55:15, 16,         describes 11:3         10:1                   dramatic 52:9,                22:23 23:3, 9
 18, 20 62:7               Description 10:7      DISTRICT 1:1,           11, 21                        29:19 38:12, 14
 deaths 7:18                11:1, 15 24:4        2 66:8, 9               drawing 24:11                 40:9, 13 42:5
 decedent 12:24             46:4 60:20           DIVISION 1:3             35:10 43:10                  45:19
 deemed 39:20              destruction 19:3       66:10                  drew 43:21 44:3              ERIN 1:17 2:12
 Defendants 1:13            23:16                Doctor 4:23 5:1         due 15:16 53:13               4:1, 11, 16, 25
  2:11 4:17 60:15          Detailed 10:7          6:25 35:5              duly 4:2 66:4,                60:13 65:5
 DEFENDANT'S               Detective 56:7,        45:21 56:3             17                            68:3, 5 71:1, 12
                           15                     57:10 60:5, 13
                                                 360 Litigation Services                                                Page: 74
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 76 of 82 PageID #: 1236


Deposition of Erin E. Ely, M.D.                                                 Gina Torres, et al. v. City of St. Louis, et al.

 erin.ely@health.sl        16 41:15 47:11,     fellowship 6:9           50:8 56:22                   35:13, 20 38:11,
 u.edu 68:5                13                  felt 29:12 30:1          57:17                       14, 15, 20 42:18
 errata 68:11, 13,         exited 22:10        fifth 44:18             forth 56:8 66:24              43:18 44:2, 7
 13 69:1 70:1               27:21 31:5, 23     figure 34:22            forward 31:23                 45:25 68:13
 Esq 2:4, 12                35:9, 11, 23, 24    56:7                    32:1 35:19                  full 9:18, 20
 estimate 18:9              41:1 52:20         fin 38:9                 41:13, 17 43:23              67:2
  24:24                    exiting 35:13       final 11:14              44:5                        full-body 9:15
 ET 1:11 68:8              exits 39:24 40:4,   find 10:17 46:10        found 10:21                  fully 5:4 10:14
 evaluating 7:24           5 43:18 44:1        Findings 10:24           11:2 21:1                   furthest 59:2
 evaluation 55:13           45:19               11:3, 10, 20            55:19 57:4 59:8
 everybody 62:24           expansion 19:24      23:25                  Foundation                   <G>
 evidence 9:17             expelled 47:18      finger 34:9              19:12 24:23                 gatekeepers 7:6
  29:10 50:1               experience 7:18      44:18                   25:13, 21 42:19             generated 8:14
 exactly 10:15              8:5                fire 33:25 59:22         47:8 51:23                  GINA 1:5 4:11
  23:21 54:23              expert 18:12        firearm 60:24            52:15 53:24                  68:7
  57:8                      19:8 51:18 60:3     61:2, 6                 56:22 57:14                 give 5:7 11:13
 exam 7:13                 expertly 7:23       fired 25:16              58:12 59:11                  15:25 16:2
 Examination 3:2,          expires 71:19        42:13 54:20            four 8:3, 7                   29:18 30:17
 3, 6, 16 4:21 9:9,        Explain 57:10        56:19 57:25             21:19, 21, 22                48:12
 11, 16, 23 10:9,          explained 7:17       59:6                   fourth 21:14                 given 61:5 67:4
 10 14:3 29:7              expressed 60:6      fireplace 56:9           22:9                         71:5
  30:12 55:13               64:12               57:2, 25 58:5, 6       fractured 14:9               goes 16:19, 19
  60:11 62:6, 19           external 9:23       firing 53:21             15:1, 4, 16 22:6,            25:7 27:11
 examine 48:1               10:9                56:11 57:2             10                            28:16 31:7
 examined 66:17            extremely 8:4       first 4:2 9:17          fractures 15:11               32:1, 20 37:17
 Examiner 1:19             eye 15:12 50:15      10:3 11:21, 22,         17:8 19:20, 25               40:6, 7 41:12
  4:8 6:13, 15, 23          51:3               25 12:17 36:15           53:7                         42:22 43:7
  7:3, 16, 22 49:11,                            53:11, 17 55:9         fragment 15:7                 45:11, 12
 18 50:2 66:12             <F>                  66:17                   19:3 23:17                  going 5:2 8:17
  68:3                     face 15:9 20:2, 4   fish 38:9, 10            34:15                        11:13, 15 12:21
 Examiner's 6:11           fact 19:18 42:16    flat 17:24 18:10        fragmentary                   13:21, 25 16:3
  7:1 47:25                factors 10:1        flip 39:25 40:15         16:21 23:8                   19:22, 24 24:8,
 examining 23:6            fair 10:8 53:23     Floor 3:12               29:14 53:13                 13, 16 27:12
  61:21                     55:19               24:22 25:2             fragmentation                 33:3, 3, 5, 6
 example 6:4, 7            fake 33:21           51:5, 15 54:15,         19:19                        34:19, 19 35:12,
  9:14, 14 11:12           familiar 23:19      21 55:9, 12             fragmented                   15 36:12 39:6,
  34:6 61:11                49:20 54:21        followed 62:21           28:18, 25 29:21             19 40:7 43:21,
 Excuse 6:11               far 18:24 32:7      following 5:23           30:7, 11 34:17              22 44:1, 3, 5, 5,
  7:21 41:25                62:23               6:9 9:22                36:5 37:2                   16, 20 46:8, 20
 Exhibit 8:18              farther 41:8        follows 4:5              42:10, 12                    49:6 50:16
  12:22 20:15              fax 68:24           forearm 38:22           fragments 15:5,               51:10, 21 52:4, 5,
  47:3 49:7                February 1:21        40:2 41:4, 5, 9,       8 16:21 20:1                 6, 11, 12 56:3
  50:17 51:11               4:7 66:15          12, 16, 25 43:15         34:11 36:20                  58:23 59:19
  54:19 56:4                67:12 68:1, 7       44:7, 8 61:13           37:5, 20 39:8, 20            63:4 65:7
  62:1, 2, 4, 5             71:3               foreign 15:23            43:8 45:13 46:3             good 15:21
 EXHIBITS 3:5,             feel 20:5           forensic 6:10           Franklin 6:23                 26:23 35:10
 15, 18                    feet 34:1 54:16      7:5                    frequency 64:1                60:13 64:25
 exit 14:2 22:17,           59:22, 23, 24      form 11:10              frequently 64:10             Gotcha 12:18
 23 23:2, 9, 18            fellow 7:24          46:13 47:8             front 3:13                    40:23
  28:8 31:7 40:8,                                                       17:20 31:24                 grade 5:16
                                               360 Litigation Services                                                Page: 75
                                       314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 77 of 82 PageID #: 1237


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

 graze 32:14, 19,          handing 62:3          9:15                    22 29:9, 15 30:2,            27:1, 12, 20 28:7
 23 38:4 44:11,            handled 49:22         homicides 8:5, 7        8 37:14, 19, 22,             30:6, 10 43:6
 14, 17, 18 45:20          hands 15:24           hospital 6:19, 19       23, 25 44:21                 50:7 51:7 52:2
  46:20                     30:20 63:3           48:9                     45:3 46:2 53:6              kindergarten
 greater 34:1              happened 13:24        hours 48:4               55:4                        5:16
  59:22                     16:16                                        instance 43:10               knee 38:23, 24
 grew 5:14                 hard 16:14            <I>                     interested 67:9              44:25 45:14, 14
 groin 37:11                17:16 63:24          identification          internal 10:10               kneeling 25:3
 Grossly 50:9              head 12:3, 7, 20       62:2                    29:7                        59:17
 ground 26:4                14:11 15:13          identify 4:13           interrogatories              know 5:2 8:1, 1
  57:5 59:8                 37:25 54:17           8:18 12:22              4:5                         23:21 25:16
 guess 26:3                hear 5:4              implies 58:18           introduced 60:14             34:9 35:10, 23
  43:21 63:2               heart 6:5 21:17,      important 48:6          investigate 48:10            40:19 41:22
 gun 18:14, 16             19, 20, 20, 22, 25    include 11:15           investigative                46:14 47:17
  24:15, 17 25:3,           22:3 29:6, 13, 15,   included 7:22            49:21                       55:8 64:9, 10
 11, 18, 23 26:11,         25 30:2, 9 37:23       11:12                  investigator 48:1,           knowing 64:1
 16 42:13, 14, 23           53:10                including 21:19         3, 4, 10, 14, 16, 18
  43:11 50:6, 18,          Heather 1:21           36:21 45:19             56:7                        <L>
 20 53:21, 21               66:3 67:16            64:1 68:12             investigators                labeled 12:7
  54:1, 5 59:16             68:17                incorrect 51:24          47:21 51:16                  45:18
  60:16 63:13              height 9:25           incorrectly             investigator's               large 8:5 16:22
 gunfire 8:6 15:6          helping 7:13           27:17 43:22             13:3                         21:22 37:19
 gunpowder                 hereinabove 71:6      incurred 15:10          involves 10:10                47:10, 18 53:9
  33:16, 19                hereto 71:4           INDEX 3:1               Isaiah 8:11                  larger 34:5
 guns 49:17 54:8           high 5:13, 18         Indian 5:16              51:20 62:10                 largest 21:24, 24
 gunshot 7:17, 21,          15:6 19:1, 2         indicate 19:18           63:1                        larynx 14:17, 20
 24 8:2 10:15               23:14 24:1            42:17                  Isaiah's 30:13               lateral 27:4
  11:5, 7, 22 13:20         42:11 45:5           individual 10:1                                       28:12, 22 31:6, 9,
  14:5 15:17               higher 19:4            15:24 64:8             <J>                          18 35:8 41:6, 7
  19:21 20:13, 18          highest 8:2, 3        individuals 7:5         Jefferson 6:23                44:18 52:1, 2, 4
  23:3 24:2                 12:10                individual's 16:8       Johnston 2:21                law 48:12
  32:14, 19, 23            highly 30:9           inferior 37:14          jurisdiction 50:2            lawful 4:2
  44:11 45:23              high-velocity         information             jury 5:7 8:19                lead 45:3
  51:20 53:7, 8, 14         15:6                  11:12                   9:8, 10 11:20               left 11:23 13:8,
  55:20 62:14              Hill 5:16             initially 11:4, 5,       12:23 13:6, 14,             13 16:5, 11
 gunshots 7:20             hip 38:23             9, 13                   22 14:8 15:18                 20:14, 19 21:14,
                           hired 6:12            injure 17:21             17:12 20:11, 16             15, 15, 16 26:18
 <H>                       history 48:6          injured 14:20,           21:1 22:13                   27:4, 5 28:3, 21
 Hall 2:15                 hit 20:3 53:17        21 16:2 21:6, 14,        23:4 24:3, 7                 29:19 31:9, 18
 Hammett 8:12               55:9 57:3 58:23      22, 23 22:2 29:6,        26:22 29:17                  33:4 35:8, 9, 11,
  9:19 10:18               hits 33:16            13 31:5 36:16            32:17, 25 36:2              22 36:1, 24 37:2,
  22:15 62:10, 14          hitting 29:3           37:2, 13, 13, 17        50:5 57:10                  8 42:6 43:5, 14
 hand 8:17                  33:13, 19, 23         53:9 58:19                                           44:12, 17, 24
  12:21 44:12, 16,          34:11, 14, 20        injuries 10:2, 8,       <K>                           45:14 46:21, 21
 20 49:6 50:16             hold 13:5             13, 21 11:2, 4, 5,      kept 61:7                     52:1, 3 54:25
  51:10 54:19              holds 21:17           14, 15 14:15            kidney 37:2                   55:1, 4 56:9
  56:3, 5 63:4             holes 55:18            29:25 35:6             kidneys 6:5                   57:3 58:2, 17, 20,
  67:11                    home 54:22             45:19 53:5             killing 53:3                 21, 24 59:1
 handgun 45:1, 6           homicide 8:3          injury 12:14            kind 15:5 20:20              leftward 26:14
                                                  19:4 21:4, 12, 19,     22:2 25:7, 8                  31:23 32:1
                                                 360 Litigation Services                                                Page: 76
                                         314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 78 of 82 PageID #: 1238


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

  35:22 39:19               59:6                  marijuana 63:17,        medicolegal 48:4             neck 11:23 13:8,
  40:7 54:8, 12            locations 56:19        21                      mentioned 71:6               13 14:18, 20, 21,
 leg 38:24                 long 61:1, 6           mark 13:22              Merit 1:23                   22 15:8 17:21
 Legal 2:21                look 10:11, 12          22:13 27:6             metabolite 63:21              22:17 24:4
 lethal 12:2, 4, 5,         13:19 33:14            28:14 32:15            meth 63:19                    37:24 53:6, 7, 8,
 6, 9, 10, 12, 13           48:25 56:13            61:25 65:7             middle 5:18                  15 55:21
  21:4 29:23               looked 28:16           Market 2:14              22:7, 8 37:18               need 9:17 19:8
  30:2 37:22, 24            33:19, 20             marking 12:22           midline 22:5                  22:15 50:1
  42:2 53:2, 5             looking 7:9            matter 68:11            mind 66:16                   Nods 14:11
 lethality 12:19            10:11 15:15           maxilla 15:1, 4         minimal 64:3                 North 2:6
 leukemias 6:7              41:11 63:23            20:1                   misrepresent                 notary 68:13
 level 15:12 19:4           64:7                  McGowan 2:12             58:8                         71:23
  24:15 64:8               lot 7:18 15:23          3:3 4:16, 16           missing 8:21 9:4             notice 66:7
 light 20:20                47:13, 14 59:18        19:12 24:23            MISSOURI 1:2,                number 20:9, 13,
 likelihood 30:8           LOUIS 1:11, 20          25:13, 21 42:19        20 2:7, 16, 24               18 61:17 68:13
 line 68:13 69:3            2:7, 16, 24 4:8, 9,    46:13 47:8              4:9 66:4, 9, 13             numbered 10:6
  70:3                     12 5:25 6:10, 13,       50:8 51:23              67:11 68:4
 list 38:18 68:12          14, 16, 18, 22, 23      52:10, 15 53:24        Mm-hmm 10:25                 <O>
 listed 11:4, 5, 9          8:2, 5 23:20           56:22 57:1, 14,         20:8 27:8 38:6              Oath 4:20
  38:3                      45:7 66:13            17 58:12 59:11          MO 68:23                     oaths 66:6
 Litigation 2:22            67:11 68:4, 8, 23      60:12, 14 61:25        morning 5:3                  Objection 19:12
  68:17                    low 36:10               62:3 64:16              60:13                        24:23 25:13, 21
 little 5:7 11:11          lower 20:2, 4          McGowanE@stlo           mouth 52:17                   42:19 46:13
  15:23 20:21               21:14, 16 24:16,      uis-mo.gov 2:18         move 30:25                    47:8 50:8
  28:23 33:17, 18          16 31:1 32:20          MD 68:3, 5               62:24                        51:23 52:10, 15
  34:3, 4 35:9              36:23 37:16           mean 19:5 25:7          moved 48:2                    53:24 56:22
  36:23 41:14              lumpers 37:9            41:8 42:12             movement 63:4                 57:14, 17 58:12
 liver 6:5 37:17,          lung 21:15, 16,         47:9 50:10, 12         multiple 15:7                 59:11
 19, 19                    17 22:7, 8, 9           52:21, 23 53:25         22:6, 11, 22                objections 67:1
 living 56:9, 11           lying 57:5, 21,         54:2, 11 58:8           23:17                       obliterated 21:17
  58:9, 11                 24 58:3, 4              63:22                  muzzle 60:16                 obviously 23:7
 lobe 21:15, 16            lymphomas 6:7          meaning 32:20            63:13                        30:7
  22:7, 8                                          33:21                                               occur 6:20
 lobes 21:16 22:8          <M>                    means 25:25             <N>                          occurred 44:17
 located 5:21              M.D 1:17 4:1            41:7, 7                naked 50:15                   46:1 57:9
  6:10 12:24                71:1, 12              measure 47:22            51:3                        Office 1:18
  13:8 15:2                mail 68:15             measurements            name 4:23 5:1                 2:13 4:8 6:11
  20:18 22:24              main 68:23              38:19                   60:13                        7:1, 12 29:11
  27:1 31:2                maintained             medial 41:6             nation 7:8, 10                47:25 48:17, 19
  32:18 35:12               47:14 61:2            Medical 1:19            natural 10:12,                66:11 68:3, 15
  36:3, 24 37:11           major 37:13             4:8 5:13, 20, 23       17, 19                       Office@360litigati
  38:19 39:16, 24          majority 52:6           6:11, 13, 15, 22       nature 15:17                 onservices.com
  40:20, 21 44:19,          54:7 55:1              7:1, 3, 16, 22          16:21 17:5                   68:24
 25 45:24 47:10            Manchester 2:23         14:19 38:11             18:7 23:8, 14               officers 23:23
  55:5 56:6                 68:22                  47:25 48:6              29:14 53:13                  54:16 56:10, 16,
  57:18 58:21              mandible 15:1, 3        49:10, 18 50:2         necessarily                  18
 location 29:24             20:1                   60:7 64:13              12:13 34:16                 Ohio 5:10, 15, 22
  34:10 39:2               manner 7:4, 14,         66:12 68:3              53:25 59:14, 21             once 10:14
  56:15 58:15              25 9:13 48:8           Medicine 5:21            64:5                         13:18
                            55:15, 16
                                                  360 Litigation Services                                                Page: 77
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 79 of 82 PageID #: 1239


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

 one-dimensional           Part 7:23 14:17       50:17 54:19            possible 23:22               provided 48:13
  35:11                     37:18 38:9, 10,      56:4                    29:8, 13 56:20              pseudo 33:21
 ones 29:8 52:3,           11, 20 40:8, 16,     plan 3:12 54:21          58:22 61:8                  pseudostippling
 5 53:13                   19, 21 55:12          55:12                  possibly 28:22               33:12, 20
 one's 43:6                particular 61:22     plane 17:13              59:7                        Public 71:23
 one-year 6:9              parts 27:14           18:10 19:10            posterior 31:21              pump 21:21
 open 10:14                part-time 6:21        24:10                   44:14                       pursuant 14:3
  13:18, 19                path 10:16           plate 22:5, 5           postmortem 9:9,              66:7
 opening 10:10              60:20 63:15         please 4:14, 19,        11 62:6                      put 11:24 25:19
  14:4                     Pathologic 10:24     24 5:12 8:19            Post-Mortem                  52:17
 opinion 29:11              11:3, 14, 20         12:23 13:6, 11          3:6, 16                     putting 11:10
  33:1                     pathologists 7:5      23:1 26:22             potentially 7:13
 opinions 60:6             pathology 5:24,       27:7, 10 28:11,         25:1, 16 26:3               <Q>
  64:11                    25 6:10, 17          14, 20 29:17             29:23 34:19                 qualified 66:5
 opioids 63:19              10:12, 18, 19        30:3, 25 31:8, 12       37:22 51:13                 quick 55:23
 opportunity               pelvic 37:10, 16      32:17, 25 35:25         53:12 61:15                 quite 43:25
  48:22 49:8               pelvis 37:8           36:2, 14 38:2          prefer 38:7, 12              quote 6:3
 opposed 52:21             pen 20:16             39:13, 22 43:4          64:23
 opposite 50:19,           people 7:8            56:13 61:25            PRESENT 2:20                 <R>
 24                         15:23 37:9           68:12, 13              pretty 32:9 52:9             radius 44:8
 oral 4:5                   61:11 63:2          point 13:5, 10          previously 23:14             raised 5:8, 9
 order 53:17, 18           percent 49:14         15:19 20:16             29:22 33:17                 range 33:25
 organs 6:3                perform 62:13         26:21 43:1 50:6         49:12                        59:22
  10:11, 13                performed 8:8,       pointed 46:18           primarily 7:3                ranging 34:6
 orientation 60:23         11 9:20               57:11                   8:6                         rate 8:3
 oriented 60:16            pericardial 21:18    Police 23:20            primary 5:17                 rdowd@dowdlaw.
 Original 3:18             phonetic 34:2         45:7 49:20             prior 9:15                   net 2:9
 outer 32:21               photo 13:4            55:11 59:17             49:10, 17                   read 11:16
  44:13                     15:21 54:25         portion 37:16           problem 54:25                 64:20, 23 68:8,
 outline 11:10             photograph 3:7,       39:15 40:6             procedures 49:21             12 71:2
 outside 9:24              8, 9, 10, 11 12:24    41:5 53:9              process 44:9                 readable 11:11
 oversee 6:19               13:1, 7 22:15       portions 33:23          processing 68:15             really 26:24
                            47:6 49:20, 21      position 15:22          product 63:23                reason 11:24
 <P>                        51:13, 14, 15        16:3, 4 24:20, 25      Production 68:22             reasonable 60:7
 P.C 2:5                   photographs           25:12 30:13, 18        profession 6:25               64:12
 PAGE 3:1, 5                48:11, 20, 21, 23    31:21 39:10, 12         48:6                        recall 51:4, 13
  8:21 9:4 10:24            49:9 51:5, 8, 11     42:15, 23, 24          Professional 1:22            receive 56:20
  11:19 62:5               photos 13:3, 3        44:4 47:12             professor 6:16               received 5:19
  68:12, 12, 13, 15         49:15                55:4, 6, 8 57:7        projectile 13:20              48:25 57:6
  69:3 70:3                phrase 38:21          58:18 59:4              22:10 60:17                 recess 31:15
 pages 8:22 10:3           picture 50:5, 14      61:12, 23 62:24        projectiles 16:22             35:2 55:25
  66:23                     54:18, 18            63:1                    17:3, 7 23:15               record 4:6, 14,
 palms 15:25               pictures 49:3        positioned 18:15         33:13, 22 34:11,            24 31:13, 16
  61:12                    pieces 15:8           24:15, 17 25:4,        17 45:25 46:3                 35:1, 3 55:24
 pancreas 37:13            place 59:3           23 26:7 43:11            47:13                        56:1 65:5
 paper 25:8 40:1           plaintiff 1:18        44:16, 21 46:11        promoted 48:17               recover 9:17
 papers 21:7               Plaintiffs 1:7        54:6, 9                prompt 68:15                 recovered 15:8
 paragraphs 10:6,           2:3 4:15            positions 61:18         propounded 4:5                16:22, 23 17:3
 21                        PLAINTIFF'S          positive 62:11           67:1, 4                      20:2 36:20
                            3:5 8:18 49:7
                                                360 Litigation Services                                                Page: 78
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 80 of 82 PageID #: 1240


Deposition of Erin E. Ely, M.D.                                                    Gina Torres, et al. v. City of St. Louis, et al.

  37:5, 20 39:9, 21        residency 5:24         <S>                     sever 17:22                   29:20 43:8, 10
  45:2, 9, 13              residue 62:14          sac 21:17, 18           severe 17:9                   52:3
 red 22:13                 respects 67:2          safety 47:22            severed 14:9, 25             simply 60:23
 refer 9:2 21:14           result 8:14            Saint 5:25 6:14,        Shallow 1:21                 Sincerely 68:17
  33:11                    retained 3:18          18                       66:3 67:16                  sit 21:9
 referenced 68:11          return 68:13           saw 51:12                68:17                       sits 15:12
 reflecting 20:21          review 48:23           saying 18:7             sheet 62:7                   sixth 22:9
 reflects 60:23             49:1 50:4 51:12        25:14, 18 46:14,       sheets 68:12, 13,            size 34:7, 8
 regard 7:17, 19           reviewed 29:10         17 54:3 57:24           13                           sizes 11:13, 15
  9:9 12:11 14:4            51:5                   62:22, 23 64:3         shirtless 46:1               skin 11:7 32:21
  17:11 20:9, 15           rib 21:14              scars 10:1              shoot 59:19                   33:13, 16, 18, 19,
  21:1 24:10, 12           ribs 22:5, 6, 9        scenario 48:13          shooting 48:15               23, 24 34:12, 14
  26:20 28:10              Richard 2:4             61:2, 16                54:16 58:4, 6, 15,           46:2
  35:6 46:4 47:3            4:15 5:1              scenarios 61:9          17                           skull 14:24
  49:19 51:19              Rick 48:16             scene 12:25             shorthand 66:22               15:10, 12, 14, 15
  63:16                    right, 16:7             13:2 47:17, 24         shot 23:24                    17:1, 4, 9 19:18,
 region 14:19              rightward 13:21         48:10, 21 49:11,        30:14 42:17                 20 53:7
  28:7 31:19, 24            16:14, 20 18:17       18, 25 50:3              46:12, 25 47:4              slightly 35:22
  34:6 35:14, 24            24:5, 9, 19 25:10,    school 5:13, 13,         58:23 63:7                  small 34:4
  37:10, 11, 16            24 26:15, 19           15, 18, 18, 20, 21      shots 47:7 53:3,              37:14 39:21
 regions 34:5               27:12, 20 28:17,      schools 5:17            17, 18, 19, 21                48:25
 Registered 1:22,          25 29:21 30:6          scientific 60:7         shoulder 27:22               soft 15:9 20:2
 23                         31:3, 7 36:5, 25       64:13                   28:7 38:22, 25               31:5 39:9 41:1
 regular 68:15              37:12 39:6            scrape 11:6              42:6, 7, 11 43:6             45:13
 related 7:20               41:13, 17 42:8, 9,     34:12                  show 16:15                   solid 6:3
  22:22 23:2 67:9          24 43:7, 10, 12,       se 31:7                  24:7 27:23                  somebody 48:8
 relationship              23 44:3, 6 45:12       second 14:21, 24         31:25 40:16                  63:24
  61:1, 6, 7 63:10          46:6, 9 54:11, 14      17:21 29:18             50:5                        Sommers 56:7
 relative 60:24             56:17                  56:5                   shown 66:20                  sorry 18:6
 reliably 44:15,           RMR 67:16              secure 49:25            shows 56:5                    19:15 20:23
 19 61:14                   68:17                 see 8:23 18:13          side 13:8, 13                 21:7 22:7
 remarks 67:1              Road 2:23               19:17 23:4              15:25 18:1, 3, 4,            27:16, 23 36:15
 remember 38:21             68:22                  34:2, 18 38:17         8 20:19 26:18                 39:17 40:2, 2, 2,
  41:15, 22 43:20          rolled 47:17, 20        40:3, 15 42:20          27:5, 5 28:5, 13            3, 4 41:13 45:14
  44:4, 13                 Room 2:15               47:7 49:19              36:12, 24 39:15              52:22 53:8
 removed 47:23              56:6, 9, 11, 11, 16    50:6, 9, 12, 15, 23     42:18 50:18, 19,             54:12
  49:10, 17                 58:9                   51:3, 19 54:3, 18      24 57:3 58:3, 17,            sound 66:16
 repeat 5:5 21:8           rotated 61:3, 7         56:9                   20, 21, 24 59:1              sounds 51:21
 reply 4:4                 rotating 61:15         seeing 51:4             sides 63:3                   spatter 51:16, 17,
 report 3:6, 16             62:23                 seen 13:1 49:11         sign 64:24 68:8,             18
  8:15, 20 9:5             roughly 25:6           send 48:10              13                           Specialist 2:21
  10:4, 24                  40:21 41:10           sends 47:25             signature 64:22              specialized 7:15
 reported 66:22             42:7 43:16, 17        serial 64:9              67:5 68:12, 13,             specific 24:11
 Reporter 1:22,             44:12                 Services 2:22           15 71:4                      specifically 53:4
 23, 23 4:19 66:3          rounds 19:2             6:18 68:17             signed 65:10                 Specified 10:7
 reports 12:1              RPR 67:16              set 66:24               significant 40:17,           spinal 14:10, 25
 represent 62:6             68:17                 setting 56:8            18                            17:22
 representing              rub 11:7               seven 14:23             similar 13:4                 splitters 37:9
  60:15                                            34:10                   28:17, 22, 24               spoken 64:21


                                                  360 Litigation Services                                                Page: 79
                                          314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 81 of 82 PageID #: 1241


Deposition of Erin E. Ely, M.D.                                                  Gina Torres, et al. v. City of St. Louis, et al.

 ST 1:11, 20 2:7,          Subscribed 71:16     term 9:11               TORRES 1:5, 5                <U>
 16, 24 4:8, 9, 12         subsequent 14:3       14:19 16:7              4:11 68:7, 7                Uh-huh 16:17
  6:10, 13, 16, 22,        suddenly 7:11         26:15 38:12            touched 49:22                ulna 44:8
 23, 24 8:2, 5             suggest 59:4         terms 5:8 19:9          trachea 14:19                ultimately 12:4
  23:20 45:7               suggests 59:2         38:7                   tracked 16:13                unburned 33:16,
  66:13 67:11              suit 67:8            tested 62:10             24:4 31:3 39:18             18
  68:4, 8, 23              Suite 2:6, 23        testified 19:10         tracks 22:1                  uncommon 47:9
 stance 16:1                68:22                23:23 53:2             trained 7:23                 underneath 27:2
 stand 61:11               supposed 41:16        56:10, 19 60:2         training 7:15, 18             47:23
  63:2                     Sure 5:9, 14          63:5 66:20             trajectile 24:7              understand 5:4
 standing 15:24             13:2, 12 20:13      testify 4:2              56:17                        11:18 17:18
  16:1, 3 25:2, 17          21:9 31:1, 13        30:15 66:18            trajectory 10:15              18:6 42:21
  46:12 56:20               32:16 38:3, 18      testimony 35:6           13:15 14:5                   56:24
  57:7, 16 59:4, 9          47:22 62:21          66:21, 24 71:5          15:19 19:9                  understanding
  63:1                     surface 17:24        tests 62:13              27:9 29:7, 20, 24            14:9
 start 9:22 12:2,           31:24 32:21         Thank 4:18               32:7 33:1 36:9              undetermined
 19 16:16                   39:1 41:4, 9, 10,    6:25 9:7 20:24          39:3 42:16, 22               66:8
 started 12:8, 9,          12, 16, 23 43:15,     26:20 43:13             58:22 60:19                 unexpectedly
 11 42:11                  17, 18, 19, 21        51:19 60:10             63:10                        7:11
 Starting 14:23             44:2, 2, 6, 7, 14    62:17 64:16, 18        transcribed                  UNITED 1:1
 starts 9:13                50:12               Thanks 65:2              66:22                        66:8
 state 1:20 4:23           swear 4:19           thereto 67:2            transcript 66:21             University 5:19,
  5:20 66:4, 13            sworn 4:2            thigh 38:23              67:3 68:12                  21, 25 6:15, 18
 statement 10:8             66:18 71:16          45:14                   71:2, 5                     unquote 6:3
  20:7 53:23                                    thing 43:8              travel 63:14                 upper 15:3
  55:19 64:7               <T>                  third 26:20             trial 66:10                  upward 13:21
 STATES 1:1                take 15:13, 13       thoracic 21:5           true 14:12 19:1               24:5, 8, 17, 18
  66:8                      17:23 31:11         three 8:23               33:14 60:15                  25:10, 24 27:11,
 statistics 7:7             32:12 34:25          15:16 22:8              61:10, 17 62:10             19 28:16, 24
 steep 19:5, 14             48:11, 21 51:14                              67:2 71:5                    29:21 30:5
  20:4                      55:23 56:13         three-dimensional       truth 4:3, 3, 3               31:3, 7, 23 32:1
 sternum 22:4              taken 1:18 4:11       60:20 61:5, 15          66:18, 19, 19                35:15, 17 36:4,
 Steve 2:21                 48:20 64:20          62:23                  trying 54:4                  11, 12, 25 37:12
 stick 56:6                 71:3                time 4:13 5:3           turn 11:19                    40:6 41:12, 17
 stippling 33:15,          talk 48:11, 12        16:2 26:1              twelfth 5:16                  45:11 46:6, 8
 15, 20 34:4               talked 33:17          27:24 43:2             two 8:23, 25                  52:12, 18, 23, 25
 stomach 36:16,             38:5 61:10           48:18                   10:3 20:9, 13, 18            54:1, 7, 11, 14
 21                        talking 16:8         times 30:13, 14          21:16 34:9                   56:16
 straight 17:25            Tara 48:16           tip 34:8                 35:10 43:19, 19             upwards 16:4, 6,
  18:2, 4 52:8              51:14               tissue 15:9 20:2        two-dimensional              13, 19 18:17
  59:12                    tattoos 10:2          23:16 31:5              17:17                        28:5 52:1, 4, 6
 Street 2:14               technically 26:2      32:22 39:9             two-minute                    58:17 59:16, 19
 strickling 34:2            37:8                 41:1 45:13              31:11                       use 9:1 15:18,
 striking 23:11            teeth 15:2, 3, 3     today 4:10              typewriting                  19 16:7 23:21
 struck 15:20              tells 7:8             56:21 60:6              66:23                        24:4 26:11
  25:20                    tend 12:19 15:6,      61:10 62:17            typically 12:1                38:7 64:1
 study 5:25                7                     64:12, 21               49:17 51:16                 uses 23:20
 subcuticular              tenths 34:9, 10      Today's 4:7              63:3                        usually 34:4
  32:21                                         toe 12:3, 8, 20
                                                top 15:13                                            <V>
                                                360 Litigation Services                                                Page: 80
                                        314.394.2206 360LitigationServices.com
  Case: 4:19-cv-01525-DDN Doc. #: 109-3 Filed: 06/02/20 Page: 82 of 82 PageID #: 1242


Deposition of Erin E. Ely, M.D.                                                   Gina Torres, et al. v. City of St. Louis, et al.

 Vague 52:10               19 41:18 44:15,        40:16 41:3, 15
  56:23 58:13              20 45:12 54:10         42:5, 5 43:4, 5
 value 63:24                58:2, 16, 23, 25      44:11, 14, 17, 18
 values 64:9                59:7                  45:3, 4, 11 46:20
 vasculature               Wednesday 1:20         52:12 53:7, 9, 11
  37:18                    week 48:5              60:19
 velocity 15:6             weight 9:25           wounds 7:21, 24
  19:2, 2 23:14            welcome 62:18          10:15 11:2, 6, 8
  24:1 45:5                went 5:12, 15          12:2, 5, 8 13:19
 vena 37:14, 15             14:16, 16, 25         23:2, 9, 18 35:6
 ventral 38:8, 11,          16:5, 14 17:1         38:17 42:1
 13 39:1, 23 40:4           27:19 28:3, 4, 5,     44:23 45:16, 16,
  43:19                    24 29:21 30:5,        20, 23 46:5, 10
 ventrolateral             10 31:23 35:19,        51:20 52:6, 7
  39:14                    23 36:4, 6, 11, 25     53:8, 14 55:1, 20
 versus 4:12 37:9           37:12, 18 39:19       56:21 61:9, 13,
 vertebrae 14:9,            42:8, 9 44:6         19, 22 62:25
 21, 23, 23, 25             45:22 52:1, 18       Wright 5:20
  17:21                     54:7, 7 57:12        wrist 38:23
 vessel 21:24               58:25, 25            wrong 10:23
  37:13                    whichever 64:22        16:25 28:16
 Vibration 19:23           wit 4:5                44:3 50:18
 victim 26:1               witness 4:19
 Video 2:21 65:6            65:11 66:14, 16,     <X>
 VIDEOGRAPHE               25 67:4, 6, 11        x-rays 9:15, 18,
 R 4:6, 18 13:10            71:1                 20
  20:20, 23 21:7,          witnesses 48:11
 11 31:13, 16              word 26:15            <Y>
  35:1, 3 55:24             52:24, 24            year 48:5
  56:1 65:1, 4             words 26:11           years 8:4, 7
 VIDEOTAPED                 52:17                Yep 16:17
  1:17                     work 6:21              19:14, 16
 view 47:21 49:8           wound 11:21, 22,
 violently 7:11            22, 25 12:4, 4, 6,
 Virginia 5:19             10, 11, 16 13:6, 7,
 vital 7:7                 16, 20, 24 14:6
 vs 1:9 68:7                15:17 16:16
                            19:22 20:9, 13,
 <W>                       14, 18 21:2, 3
 waist 53:22 54:1           22:13, 18, 20, 23
 waive 64:22                23:3, 10 24:2, 4,
 68:8                      16 26:12, 21
 waived 67:5                28:8, 10, 12, 15,
 want 38:18                17, 21 29:17, 19,
 40:15 52:17               23 30:3, 4, 23, 24
 62:4                       31:18, 23 32:9,
 way 16:14                 14, 19, 24 35:8,
 18:15 20:23               25 36:1, 4, 14
 27:12 30:10                37:7 38:2, 3, 4
 33:6 36:6 39:6,            39:6, 22, 23
                                                 360 Litigation Services                                                Page: 81
                                         314.394.2206 360LitigationServices.com
